Legal Authorities Available to the President to Respond to a
   Severe Energy Supply Interruption or Other Substantial
          Reduction in Available Petroleum Products

[The follow ing m em orandum , prepared for the P resident for transm ission to Congress in accordance
   with the direction in § 3 of the E nergy Em ergency Preparedness Act of 1982, describes in
   com prehensive fashion the authorities available to the President under existing statutes to respond
   to a severe energy supply shortage o r interruption. It sets forth the legal basis for certain specific
   em ergency preparedness activities, discusses the scope of each available em ergency authority, and
   analyzes the differing threshold standards for activation o f the President’s authority under each of
   the statutes involved.]


                                                                              November 15, 1982




                                    TABLE OF CONTENTS


TABLE OF CONTENTS
GLOSSARY OF ABBREVIATIONS
INTRODUCTION
   I. STATUTORY AUTHORITIES
      A. Energy Policy and Conservation Act
         1. § 103. Limitations on Exports
         2. § 106. Accelerated Production Rates
         3. §§ 151-161. Strategic Petroleum Reserve
            a. Establishment of the SPR
            b. Filling the SPR
            c. Drawdown and Distribution of the SPR
         4. §§ 201-202. Energy Conservation Contingency Plans
         5. §§ 251, 252, 254. Authorities in Support of the Allocation and
               Information Provisions of the IEP
            a. § 251. International Allocation
            b. § 252. Antitrust Defense
            c. § 254. Exchange of Information with the International
               Energy Agency


                                                  644
    B. Defense Production Act of 1950
       1. § 101(a). Priority Performance of Contracts and Allocation of
          Materials
       2. § 101(c). Maximizing Domestic Energy Supplies
       3. § 708. Voluntary Agreements
       4. § 710. Employment of Persons from the Private Sector
           a. Circumstances Governing Use of Employees
           b. Conflict-of-interest and Antitrust Restrictions
              1) Conflict-of-interest Restrictions
              2) Antitrust Exposure
    C. Trade Expansion Act of 1962
    D. International Emergency Economic Powers Act
    E. Emergency Energy Conservation Act of 1979
    F. Export Administration Act of 1979
    G. Other Statutory Authorities
       1. Fuel Switching Authorities
       2. Miscellaneous Statutes
II. LEGAL BASES FOR SPECIFIED ENERGY PREPAREDNESS
    ACTIVITIES
    A. Authority to Implement the 1EP
       1. Obligations Imposed by the IEP Agreement
           a. Emergency Reserves (Chapter I)
           b. Demand Restraint (Chapter II)
           c. Oil Sharing (Chapter III)
           d. Information Exchange (Chapter V)
       2. Activation of the IEP Emergency System
       3. Statutory Authority to Implement the IEP Agreement
           a. Emergency Reserves
           b. Demand Restraint Measures
           c. Oil Sharing
           d. Information Exchange
       4. December 10, 1981, Decision of the Governing Board with
           Respect to Subcrisis Activities
       5. National Emergency Sharing Organization
       6. Emergency Sharing System
       7. Supply Rights Project
    B. Authority to Fulfill NATO Obligations
    C. Authority with Respect to Development and Use of the SPR
    D. Authority for Government Incentives to Encourage Private
       Petroleum Product Stocks
    E. Authority for Reactivation of the Executive Reserve
    F. Authority for Coordination with State and Local Governments
       1. Preemption of State Laws and Regulations
       2. Burden on Interstate Commerce
    G. Authority for Public Information Activities

                                 645
UI. TRIGGERS FOR EXERCISE OF STATUTORY AUTHORITIES
    A. Situations Involving War, International Tensions That Threaten
       National Security, and Other Presidentially Declared Emergencies
    B. Events Resulting in Activation of the International Energy Program
    C. Less Severe Events or Situations
IV. CONCLUSION




                                 646
               GLOSSARY OF ABBREVIATIONS

DPA     Defense Production Act of 1950
EAA     Export Administration Act of 1979
EECA    Emergency Energy Conservation Act of 1979
EEPA    Energy Emergency Preparedness Act of 1982
EPAA    Emergency Petroleum Allocation Act of 1975
EPCA    Energy Policy and Conservation Act
ESA     Energy Security Act
FEMA Federal Emergency Management Agency
FERC    Federal Energy Regulatory Commission
FPA     Federal Power Act
FPM     Federal Personnel Manual
FTC     Federal Trade Commission
FUA     Powerplant and Industrial Fuel Use Act of 1978
IEA     International Energy Agency
IEEPA International Emergency Economic Powers Act
IEP     International Energy Program
IPR     Industrial Petroleum Reserve
Mer     Maximum efficient rate of production
MLLA Mineral Lands Leasing Act
NATO North Atlantic Treaty Organization
NEA     National Emergencies Act
NESO    National Emergency Sharing Organization
NGA     Natural Gas Act
NGPA    Natural Gas Policy Act
NPRs    Naval Petroleum Reserves
OCS     Outer Continental Shelf
PURPA Public Utility Regulatory Policies Act of 1978
SPR     Strategic Petroleum Reserve
TEA     Trade Expansion Act of 1962
Ter     Temporary emergency production rate
TWEA Trading with the Enemy Act
WOCs Without Compensation Employees


                                      647
                                     MEMORANDUM OF LAW


                                                Introduction

   This memorandum is submitted in response to § 3 of the Energy Emergency
Preparedness Act of 1982 (EEPA), Pub. L. No. 97-229, 96 Stat. 248 (1982).
That section amends Title II o f the Energy Policy and Conservation Act, 42
U .S.C . §§ 6201-6422 (1982), by adding, inter alia, a new § 272(a). Section
272(a) directs the Attorney General, in consultation with the Secretary of Energy,
to prepare for transmission by the President to Congress a “ Memorandum of
Law” describing the “ nature and extent of the authorities available to the
President under existing law to respond to a severe energy supply interruption or
other substantial reduction in the amount of petroleum products available in the
United States.” 1 Section 272(a) provides that the Memorandum of Law shall
address the legal bases for certain specific emergency preparedness activities to
deal with a petroleum shortage,2 and to distinguish among the threshold stand­
ards for activation of the President’s statutory authorities.3


   1 This M emorandum was prepared by the O ffice of Legal Counsel of the Department of Justice, at the direction of
and under the supervision o f the Attorney G eneral, in consultation with the Department of Energy Assistance was
also provided by the Antitrust Division and L and and Natural Resources Division of the Department of Justice, the
Department o f Defense, the Department of State, and the Federal Emergency Management Agency
   2 Section 272(a)(3)(A) specifies that the M emorandum include the following subjects:
           (i) activities of the United States in support of the international energy program and the De­
        cem ber 10, 1981, International Energy Agency agreem ent entitled ‘Decision on Preparation for
        Riture Supply Disruptions’ including—
                 (I) the National Emergency Sharing Organization,
                (II) emergency sharing systems; and
               (III) the supply right project;
           (ii) activities of the United States pursuant to its energy emergency preparedness obligations to the
        North Atlantic Treaty Organization;
           (in) development and use of the Strategic Petroleum Reserve;
           (iv) Government incentives to encourage private petroleum product stocks,
           (v) reactivation of the following Executive M anpower Reserves.
                 (I) the Emergency Electric Power Reserve,
                (II) the Emergency Petroleum an d Gas Reserve; and
               (III) the Emergency Solid Riels Reserve,
           (vi) energy emergency response management in coordination with State and local governments;
        and
           (vn) em ergency public information activities, . . .
   3 Section 272(a)(3)(B) provides that the M emorandum should distinguish among—
           (i) situations involving limited o r general war, international tensions that threaten national
        security, and other Presidentially declared emergencies,
           (ii) events resulting in activation o f the international energy program; and
           (iii) events or situations less severe than those described in clauses (i) and (ii).


                                                       648
   In order to implement fully the intent of the EEPA, we have prepared the
following analysis of the primary statutory authorities that would be available to
the President in the event of a severe energy supply interruption. In addition to
describing the requirements, scope, and limitations of those statutory authorities,
we attempt to address each of the legal issues specifically raised by Congress
during consideration of the EEPA and the legal bases for the activities enumer­
ated in § 272(a)(3).. Consistent with the scope and legislative intent of the EEPA,4
the analysis focuses on statutory authorities that could be used to respond to a
“ petroleum emergency”— i.e., standby authorities that could be exercised in the
event of a sudden substantial reduction in petroleum products available to the
United States.5 We generally do not address the President’s broad authority to
take actions to reduce the likelihood that any of these “ emergency” authorities
will ever have to be exercised, or particular statutory authorities with respect to
energy emergencies resulting from a shortfall in energy sources other than
petroleum.
   It is important to recognize at the outset that any memorandum of law
discussing the powers of the President in the context of nonexistent, necessarily
incomplete, and hypothetical facts is of limited utility and should not be regarded
as decisive or exhaustive of the President’s legal authority to take any specific
action based on a factual situation that may arise in the future. The exercise of the
various broad powers of the President to deal with “ emergencies” is so often tied
to the particular facts and circumstances confronting the President at that time
that a general and hypothetical discussion of his authority should not and cannot
be viewed as dispositive of his authority in actual emergencies.6 See generally
Dames & M oore v. Regan, 453 U.S. 654, 660-62, 669 (1981).
   Finally, the purpose of this Memorandum is limited to outlining the nature and
scope of the statutory authorities available to the President. The Memorandum
does not address whether or how the President should exercise particular au­
thorities. That question is primarily a policy rather than a legal matter, and
therefore outside the scope of this Memorandum. In that regard, it should be
noted that, as described more fully below, the available statutory authorities
generally provide the President with broad discretion to determine if, when, and
how they should be exercised, taking into account the facts of any future energy
emergency and the President’s best judgment as to how to prevent or deal with the
emergency situation.
   Part I of this Memorandum outlines the scope and applicability of existing
statutory authorities available to the President to deal with a petroleum emergen­
cy. Part II describes how those statutory authorities may support or limit the

  4 S ee S Rep No. 393, 97th Cong . 2d Sess 4 -5 (1982); H.R. Rep. No 585, 97th Cong., 2d Sess 1-2(1982)
   5 We use the term “ petroleum " or “ petroleum products” in this Memorandum to include those energy sources
that are included in the definition of “ petroleum products” in § 3(3) of the Energy Policy and Conservation Acl, 42
U .S.C . § 6202(3), i e., “ crude oil, residual fuel oil, or any refined petroleum product (including any natural [gas]
liquid and any natural gas liquid product)."
   6 For that reason, we cannot attempt here to discuss whatever inherent constitutional powers the President may
have, in the absence o f specific statutory authority, to deal with a future petroleum emergency S ee g en e ra lly
Youngstown Sheet & Tube C o. v Sawyer, 343 U .S 579, 637 (1952) (Jackson, J., concurring). The existence or scope
of such inherent powers can only be addressed in the context of a particular emergency situation.


                                                        649
particular energy preparedness activities enumerated in § 272(a)(3)(A). Plart III
groups the statutory authorities according to the three triggering situations listed
in § 272(a)(3)(B), to the extent consistent with the specific provisions of those
statutes.

                                     I. Statutory Authorities

   A number of statutes currently provide the President with authority that may be
available in the event of a substantial domestic or international shortfall in
petroleum supplies, ranging from direct authority to allocate and to restrict
imports or exports of petroleum products, to authority to undertake or facilitate
energy emergency preparedness planning and programs. The scope of the
President’s authority under these statutes necessarily depends on the particular
facts presented by any future petroleum shortage, and therefore it is difficult, if
not impossible, to resolve in the abstract all of the legal issues concerning the
nature and extent of that authority. In particular, to the extent that the President’s
authority under certain statutes rests on a discretionary presidential finding, for
example, that an emergency situation exists or that actions are necessary and
appropriate “ in the national interest,” to promote the “ national defense,” or to
fulfill international obligations o f the United States, it is impossible to determine
in the absence of specific facts when exercise of that authority would be consistent
with the terms of the statute. This Memorandum therefore can only attempt to
outline the terms of the statutes and describe generally the authority and any
limitations on that authority contained in those statutes as written.
   Among these authorities, the Energy Policy and Conservation Act,7 the
Defense Production Act of 1950,8 and the Trade Expansion Act of 19629 provide
the President, in a petroleum emergency meeting the requirements of those
statutes, with some specific authority to affect or control the distribution of
petroleum products, as well as other authority to mitigate or plan for such an
emergency. Additional authority that may be available to the President, depend­
ing on the circumstances of any petroleum emergency, is contained in the
International Emergency Economic Powers A ct,10 the Emergency Energy Con­
servation Act of 1979," the Export Administration Act of 1979,12 and in numer­
ous miscellaneous statutes such as the Public Utility Regulatory Policies Act of
1978,13 the Powerplant and Industrial Fuel Use Act of 1978,14the Federal Power
A ct,15 the Natural Gas Act,16 the National Gas Policy Act,17 the Mineral Lands

  7 42 U .S .C . §§ 6201-6422, a s am ended b y Pub. L. No. 97-229, 96 Stat 248 (1982).
  8 50 U S.C . app §§ 2061-2169 (1982).
  9 19 U .S .C . §§ 1801-1982 (1982).
   10 50 U .S .C . §§ 1701-1706 (1982)
   11 42 U .S .C §§ 8501-8541 (1982).
   12 50 U .S .C . app §§ 2401-2420 (1982).
   15 Pub. L No. 95-617, 92 Stat. 3119(1978), codified in 1 6 U .S .C §§ 2601-2645 (1982) & 15 U .S.C § 717z
(1982).
   14 42 U .S .C . §§ 8301-8484 (1982)
   15 16 U .S .C . §§ 791a-825r (1982).
   16 15 U .S C. §§ 717-717Z (1982).
   17 15 U .S .C . §§ 3301-3432 (1982)


                                                   650
Leasing A ct,18 the Outer Continental Shelf Lands A ct,19the Clean Air Act,20 the
Interstate Commerce Act,21 the Disaster Relief Act of 1974,22 the Magnuson
Act,23 and the Foreign Assistance Act of 1961.24

A . Energy Policy and Conservation Act

   The Energy Policy and Conservation Act (EPCA), 42 U.S.C. §§ 6201-6422
(1982), provides the President with discretionary authority to respond to an actual
or potential shortfall in domestic or international petroleum supplies, including
the power to: restrict exports of energy supplies; require accelerated production of
crude oil or natural gas from designated fields; establish and use a Strategic
Petroleum Reserve; direct the preparation and implementation of energy con­
servation contingency plans; and take actions necessary to implement certain
international obligations of the United States.25
   With the exception of export restrictions promulgated under § 103,26 the
President’s authority under the EPCA is generally contingent on a finding that the
actions taken are necessary to meet a “ severe energy supply interruption” or to
fulfill “ obligations of the United States under the international energy program”
(IEP).27 A “ severe energy supply interruption” is defined by § 3(8) of the Act, 42
U.S.C. § 6202(8), as a national energy supply shortage which the President
determines—
              (A) is, or is likely to be, of significant scope and duration, and
           of an emergency nature;
              (B) may cause major adverse impact on national safety or the
           national economy; and
              (C) results, or is likely to result, from an interruption in the
           supply of imported petroleum products, or from sabotage or an
           act of God.
  The IEP, established in 1974 by the Agreement on an International Energy
Program (Agreement), to which the United States is a signatory, provides for
coordinated action among the 21 members (Participating Countries) in order to
decrease their vulnerability to supply disruptions and dependence on imported

   18 30 U S C . §§ 181-287 (1982).
   19 43 U .S C . §§ 1331-1356 (1982).
   20 42 U .S.C §§ 7401-7642 (1982).
   21 49 U .S.C . §§ 10101 el seq (1982).
   22 42 U .S C. §§ 5121-5202 (1982)
   23 50 U S C. §§ 191 e t seq (1982).
   24 Pub. L No 87 -1 9 5 , 75 Slat 424 (1961), a s a m e n d e d , codified in scattered sections of 7, 22, a n d 42 U .S .C .
   23 The EPCA also extended the crude oil and petroleum product pricing authonty of the Emergency Petroleum
Allocation Act of 1975 (EPAA), 15 U .S C §§ 751-760h (1982), established pnce controls on previously exempt
domestic crude oil; established maximum weighted average first sale prices on all domestic crude oil, and directed
the President to develop a rationing contingency plan Those provisions of the EPCA expired with the EPAA on
September 30, 1981. In addition, § 104 of the EPCA amended § 101 o f the Defense Production Act of 1950, 50
U S C app. § 2 0 7 1, adding a new subsection (c) that authorizes the President to require the allocation of supplies of
materials and equipment in order to maximize domestic energy supplies That provision is discussed infra
   26 42 U .S C. § 6212 See discussion infra.
   27 S ee 42 U.S C §§ 6214(a)(2)(B), 6214(b)(2), 6214(c), 6261(b), 6271(a), 6272(b)


                                                            651
oil.28 The Agreement imposes four principal substantive obligations: (1) the
maintenance of emergency oil reserves (Chapter I); (2) a program of contingent
demand restraint measures (Chapter II); (3) a program of international sharing of
oil supplies during a supply emergency (Chapter III); and (4) the establishment
of an information system on the international oil market (Chapter V). A critical
feature of the IEP is the agreement on a “ trigger” level of shortage in petroleum
supplies that may activate certain emergency measures to ease disruption caused
by the shortage. This emergency system may be activated only in the event of a 7
percent or greater shortfall in oil supplies of one or all of the Participating
Countries, as determined in accordance with procedures set out in Chapter IV of
the Agreement. Once the emergency system has been activated, all Participating
Countries are obligated to share in the shortfall. This may include, depending on
the circumstances, the sharing of oil supplies among Participating Countries,
based on a calculation of “ supply rights” that assumes a certain amount of the
shortfall will be absorbed through demand restraint and use of emergency
reserves.29

    1. Section 103. Limitations on Exports

   Section 103 of the EPCA, 42 U.S.C. § 6212, grants the President certain
authority to limit exports of energy supplies, including petroleum products.
Subsection (a), 42 U.S.C. § 6212(a), provides the President with discretionary
authority to promulgate a rule restricting exports of coal, petroleum products,
natural gas, or petrochemical feedstocks, and related materials and equipment.
To facilitate implementation of any rule issued pursuant to subsection (a), the
President may require the Secretary of Commerce to implement export restric­
tions pursuant to procedures established by the Export Administration Act of
1979 (EAA), 50 U .S.C . app. §§ 2401-2420 (1982). See 42 U.S.C. § 6212(c).
The Secretary of Commerce may implement those restrictions without regard to
the direction in the EAA that export controls be limited to those necessary, inter
alia, “ to reduce the serious inflationary impact of foreign demand.” 30Subsection
(b), 42 U.S.C. § 6212(b), requires the President to promulgate a rule prohibiting
the export of crude oil and natural gas produced in the United States. The
President may exempt crude oil or natural gas exports from that prohibition only

   28 Section 3(7) of the EPCA, 42 U.S C. § 6202(7), defines the IEP as follows
           The term “ international energy program ” means the Agreement on an International Energy
           Program, signed by the United States on November 18, 1974, including (A) the annex entitled
           “ Emergency R eserves," (B) any amendment lo such Agreement which includes another nation as a
           party to such Agreement, and (C) an y technical or clerical amendment to such Agreement
The effect of this definition is to limit the use o f the authonty provided by the EPCA to actions taken in support of the
A greement as it was signed by the United States in 1974; the definition precludes use of the EPCA in support of
actions taken to implement any future substantive amendments to the Agreement In addition, § 255 of the EPCA,
42 U S C § 6275, contains a caveat that, “ [w]hile the authorities contained in [subchapter II of the EPCA] may, to
the extent authonzed .       , be used to carry out obligations incurred by the United States in connection with the
International Energy Program, [subchapter 11] shall not be construed in any way as advice and consent, ratification,
endorsem ent, o r other form of congressional approval of the specific terms of such program ”
   29 The scope and operation of the IEP are discussed more fully infra at 687-89
   30 S e e 50 U .S C. app. § 2402(2)(C) The EAA is discussed infra at 683-84


                                                          652
if he determines that an exemption would be consistent with the national interest
and the purposes of the EPCA. Id.
   The President’s authority to restrict exports of energy supplies and materials
under § 103(a) or to waive mandatory restrictions on the export of crude oil and
natural gas under § 103(b) is subject to several limitations. First, he must find
that the restrictions or exemptions are “ appropriate and necessary” to carry out
the purposes of the EPCA31 and consistent with the national interest. 42 U.S.C.
§ 6212(a), (b)(1), (d). The President’s determination of the “ national interest”
(or the parallel determination by the Secretary of Commerce in implementing
export restrictions under this section) must take into account the need to leave
uninterrupted or unimpaired: (1) exchanges in similar quantity for convenience
or increased efficiency of transportation with persons or the government of a
foreign state; (2) temporary exports across parts of an adjacent foreign state; and
(3) the historical trading relations of the United States with Canada and Mexico.
Id. § 6212(d). Second, with respect to restrictions on supplies of materials or
equipment other than primary energy sources, the President must determine that
the restrictions are necessary either to maintain or for further exploration,
production, refining, or transportation of energy supplies, or for the construction
or maintenance of energy facilities, within the United States. Id. § 6212(a)(2).
Third, exemptions from the mandatory export restrictions on crude oil and
natural gas required by subsection (b) must be based on a “ reasonable classifica­
tion or basis,” such as the purpose for export, class of seller or purchaser, or
country of destination. Id. § 6212(b)(2).

    2. Section 106. Accelerated Production Rates

   Section 106(a)(1) of the EPCA, 42 U.S.C. § 6214(a)(1), requires the Secre­
tary of the Interior to determine, by rule, a “ maximum efficient rate of produc­
tion” (Mer) and a “ temporary emergency production rate” (Ter) for each field on
federal lands that produces or is capable of producing significant volumes of
crude oil and/or natural gas.32 Subsection (b) of § 106, 42 U.S.C. § 6214(b),

   31 The purposes of the EPCA are broadly defined in § 2, 42 U .S.C § 6201, to include the following.
           (1) to grant specific standby authority to the President, subject to congressional review, to impose
        rationing, to reduce demand for energy through the implementation of energy conservation plans,
        and to fulfill obligations of the United States under the international energy program;
           (2) to provide for the creation of a Strategic Petroleum Reserve capable of reducing the impact of
        severe energy supply interruptions;
           (3) to increase the supply of fossil fuels in the United States, through price incentives and
        production requirements;
           (4) to conserve energy supplies through energy conservation programs, and, where necessary, the
        regulation of certain energy uses;
           (5) to provide for improved energy efficiency of motor vehicles, major appliances, and certain
        other consumer products;
           (6) to reduce the demand for petroleum products and natural gas through programs designed to
        provide greater availability and use o f .this Nation's abundant coal resources; and
           (7) to provide a means for verification of energy data to assure the reliability of energy data
   32 The Mer is defined as the maximum rate o f production that “ may be sustained without loss of ultimate recovery
of crude oil or natural gas, or both, under sound engineering and economic principles.” 42 U .S.C. § 6214(e)(1).
The Ter is the maximum rate of production, above the Mer, that “ may be maintained for a temporary period of less
than 90 days without reservoir damage and without significant loss of ultimate recovery of crude oil or natural gas, or
both. .      Id. § 6214(e)(2)


                                                        653
provides that each state may establish a Mer and Ter for any field in the state,
other than a field on federal lands, that produces or is capable of producing
significant volumes of natural gas or crude oil, and subsection (c), 42 U.S.C.
§ 6214(c), provides that the Secretary of the Interior may establish a Mer and Ter
for unitized fields on federal and non-federal lands for which no Mer or Ter has
otherwise been established.
   Except with respect to the Naval Petroleum Reserves (NPRs),33 the President
may, at any time, require natural gas or crude oil to be produced from fields on
federal lands at the Mer. If the President determines that a severe energy supply
interruption exists, he may also authorize production from federal fields at the
Ter, or from non-federal or unitized fields on federal and non-federal lands at the
Mer or Ter, if such rates have been established by the states or the Secretary of the
Interior pursuant to subsections (b) and (c). 42 U.S.C. § 6214(a)(2), (b)(2), (c).
This authority could be used to increase domestic crude oil supplies generally by
increasing the rate of production from federal fields to the Mer, or, in response to
an interruption in petroleum supplies that triggers a presidential finding of a
severe energy supply interruption, by increasing production from federal fields to
the Ter and from other fields to the Mer or Ter.

    3. Sections 151-161. Strategic Petroleum Reserve

   Sections 151—161 of the EPCA, 42 U.S.C. §§ 6231-6241, amended by Pub.
L. No. 97-229, § 4, 96 Stat. 250 (1982), provide for creation of a Strategic
Petroleum Reserve (SPR) to be available for the purposes of reducing the impact
of future disruptions in supplies of petroleum products and fulfilling obligations
of the United States under the IEP,34 and set forth the method and circumstances
for drawdown and distribution of the SPR.

        a. Establishment of the SPR

   Section 154 of the EPCA directs the establishment of an SPR for storage of up
to one billion barrels of petroleum products and preparation of a plan (SPR Plan)
outlining proposals for designing, constructing, and filling the storage and
related facilities of the Reserve. 42 U.S.C. § 6234(a), (b). The SPR Plan must

  33 The N PRs, which are established pursuant to 10 U .S C §§ 7420-7438 (1982), are exempt from § 106 of the
EPCA. S e e 42 U .S.C § 6214(0- Section 7422(c) of title 10 authorized and directed production of the NPRs at the
M er for a period ending not later than A pril 5, 1982, and permitted the President to extend such production for
additional periods not to exceed three years each M er production has been extended until April 1985. 17 Weekly
Comp. Pres. Doc. 1097 (Oct. 6, 1981). Section 7422(b) o f title 10 authorizes the Secretary of Energy to require
production of petroleum from the NPRs at th e Ter, with the approval of the President, whenever such production is
needed for national defense and if such production is authorized by a joint resolution of Congress. 10 U.S C.
§ 7422(b)(2)
  34 A sd iscu ssed m /ra, at the discretion o f th e President, the SPR may be used to fulfill the obligations of the United
States under the IEP to participate in an international oil sharing plan in the event of activation of the IEP emergency
system. S e e infra at 656

                                                            654
also include a description of the method of drawdown and distribution of the
SPR.35 Id. § 6234(e)(12).
   In addition, the SPR Plan must provide either for establishment and mainte­
nance on a regional basis of a “ Regional Petroleum Reserve” containing suffi­
cient volumes of residual fuel oil or any refined petroleum product to “ provide
substantial protection against an interruption or reduction in imports of such oil
or product,” or for storage in the SPR of “ substitute” volumes of crude oil and
petroleum products sufficient to meet regional needs. 42 U.S.C. § 6237. Section
154(d) of the EPCA, 42 U .S.C. § 6234(d), further directs that the Plan “ shall be
designed to assure, to the maximum extent practicable, . . . that each noncon­
tiguous area of the United States which does not have overland access to domestic
oil production has its component of the [SPR] within its respective territory.”
   As part of the SPR, the Secretary of Energy36 may create an Industrial
Petroleum Reserve (IPR). 42 U.S.C. § 6236. An IPR would consist of private
inventories of petroleum products required to be maintained in excess of normal
requirements. The Secretary of Energy has the discretionary authority to estab­
lish such a reserve by requiring importers and refiners of petroleum products to
acquire, store, and maintain supplies of petroleum products up to 3 percent of the
amount they imported or refined in the previous calendar year. In establishing and
maintaining an IPR, the Secretary is required to take steps to avoid inequitable
economic impacts on refiners and importers, and to maintain an economically
sound and competitive petroleum industry. Id.

        b. Filling the SPR

   To implement the SPR, the Secretary of Energy is authorized to acquire
petroleum products by purchase, exchange, or other means; the Secretary may
also store or exchange crude oil produced from federal lands, including NPR oil
and oil that the United States is entitled to receive as royalties. 42 U.S.C. § 6240.
Amendments to the EPCA added in 1982 by the EEPA require the President, to
the extent funds are appropriated by Congress, to increase the volume of
petroleum products in the SPR at a “ minimum fill rate” of 300,000 barrels per

   35 The SPR Plan and any amendments thereto must be transmitted to Congress pursuant to the procedures
provided in 42 U S C § 6421 for approval of “ major energy actions ” See 42 U S.C. § 6239. We believe that
procedures such as these, which contemplate either a one-House veto or a two-House approval mechanism, violate
the presentation requirement and, insofar as a one-House veto is involved, the bicameralism requirements of A rt. I,
§ 7, els. 2 & 3 of the Constitution. These clauses requtrethat all congressional actions having the force and effect of
law must be adopted by both Houses o f Congress and presented to the President for his approval or veto. In addition,
legislative veto provisions such as involved here, which purport to allow Congress to play a direct and significant
role in the execution of the law, are inconsistent with the pnnciple of separation of powers. See C onsum ers U n io n c f
U .S ., Inc v Federal T rade C o m m 'n , 691 F.2d 575 (D.C. Cir 1982) (per curiam ) (en banc); C o n su m er E n e rg y
C o u n cil o f A m erica v. F ederal E nergy Regulatory C om m n, 673 F.2d 425 (D C. Cir 1982), pending before the
Supreme Court as Nos. 81-2 0 0 8 ,8 1 -2 0 2 0 , 8 1 -2 1 5 1 ,8 1 -2 1 7 1 ,8 2 -177, and 82-209; Im m igration a n d N a tu ra liza ­
tion S ervice v C hadha, 634 F.2d 408 (9th Cir. 1980), pending before the Supreme Court as Nos. 80-1832,
81-2170, and 81-2171
   36 Responsibility for developing and implementing the SPR was originally given to the Administrator of the
Federal Energy Administration Pursuant to the Department of Energy Organization Act, 42 U .S.C . §§ 1701-7375
(1982), the Secretary of Energy is responsible for all functions relating to the SPR. S ee 42 U.S C § 7151


                                                                655
day, or 220,000 barrels per day if the President finds that the higher rate would not
be in the national interest, until the SPR reaches at least 500,000,000 barrels.
Pub. L. No. 97-229, § 4(a), 96 Stat. 250 (1982).37 In order to facilitate achieve­
ment of this fill rate, the EEPA authorizes the leasing or other use of “ interim
storage facilities.” Id. § 4(b).

        c. Drawdown and Distribution of the SPR

   Section 161, 42 U.S.C. § 6241, governs the drawdown and distribution of
petroleum products in the SPR. Drawdown and distribution must be accom­
plished in accordance with an effective Distribution Plan.38The Distribution Plan
can only be implemented upon a finding by the President that distribution of the
Reserve is required either by (1) a severe energy supply interruption or (2) obli­
gations of the United States under the IEP. Id.
   The President’s authority to withdraw oil in the SPR includes the authority to
impose allocation and price controls on that oil. Under § 161(e), 42 U.S.C.
§ 6241(e), the Secretary of Energy is specifically authorized to provide by rule
“ for the allocation of any petroleum product withdrawn from the [SPR] in
amounts specified in (or determined in a manner prescribed by) and at prices
specified in (or determined in a manner prescribed by) such rules. Such price
levels and allocation procedures shall be consistent with the attainment, to the
maximum extent practicable, of the objectives specified in [the EPAA].” The
Department of Energy has adopted regulations that would govern the allocation
and pricing of SPR crude oil, in the event that such oil were allocated rather than
sold through price competition, after a breakdown of the reserve had been
triggered by one of the enumerated circumstances. See 10C.F.R. Pt. 220(1984).

    4. Sections 201-202. Energy Conservation Contingency Plans

   Under § 201 of the EPCA, 42 U.S.C. § 6261, the President is required to
develop one or more “ energy conservation contingency plans,” which are
defined by § 202, 42 U.S.C. § 6262, as plans “ which impose reasonable
restrictions on the public or private use of energy that are necessary to reduce
energy consumption.” 39 The President is required to submit any energy con­
servation contingency plan or amendments thereto to Congress accompanied by a
statement explaining the need for, rationale of, and operation of the plan. The plan

    37 If funds are available to achieve a fill rate higher than the required “ minimum fill rate,” the EEPA provides that
the fill rate be the "highest practicable fill rate achievable.” Pub. L No. 97-229, § 4(a)(1)(D), 96 Stat. 251 (1982).
A fter the SPR reaches 500,000,000 barrels, the President’s obligation is to “ seek to undertake and          continue” a
fill rate o f 300,000 barrels per day until the SPR reaches 750,000,000 barrels. Id § 4(a)(2).
    38 The currently effective SPR Distribution Plan was submitted to Congress on October 31, 1979. The EEPA
requires the Secretary o f Energy to transmit a new drawdown plan to Congress by December 1, 1982, as an
amendment to the existing SPR Plan The EEPA specifies that this amendment shall take effect on the date of
transmittal to Congress and shall not be subject to provisions in § 159(e) ofthe EPCA, 42 U.S C § 6239(e), relating
to congressional review of SPR Plan amendments. Pub. L. No 97-229, § 4(c), 96 Stat. 252 (1982).
    39 As enacted, §§ 201 and 203 also required the President to develop a “ rationing contingency plan” as part of
regulations promulgated under § 4(a) of the EPAA, 15 U .S.C § 753(a). S e e 42 U .S.C . §§ 6261, 6263. This
authonty expired on September 30, 1981 S e e id § 6263(f) (1976)


                                                          656
must take into account its potential economic impacts, including its effects on
vital industrial sectors of the economy, employment, the economic vitality of
states and regional areas, the availability and price of consumer goods and
services, the gross national product, and any possible anticompetitive effects. Id.
§ 6261(b), (c), (e). Section 201(b)(2) further requires that the contingency plan
be approved by a resolution by each House of Congress.40 Id. § 6261(b)(2). In
order to implement an effective emergency contingency plan, the President must
find that implementation is required by a severe energy supply interruption or by
the need to fulfill the obligations of the United States under the IEP. Id.
§ 6261(b)(3).
   The President’s authority to prescribe particular demand restraint or energy
conservation measures pursuant to § 201 is limited by § 202(a)(2), 42 U.S.C.
§ 6262(a)(2), which prohibits any energy conservation contingency plan from
imposing any rationing, tax, tariff, or user fee, from providing for any credit or
deduction in computing any tax, and from containing any provision respecting
the price of petroleum products. A plan may provide for exemption of individual
states or political subdivisions if the President determines a comparable program
is in effect in such state or subdivision or that “ special circumstances” exist. See
id. § 6262(b).

    5. Sections 251, 252, 254. Authorities in Support of the Allocation and
                       Information Provisions of the IEP

  Sections 251, 252, and 254 of the EPCA, 42 U.S.C. §§ 6271,6272, 6274, as
amended by Pub. L. No. 97-229, § 2, 96 Stat. 248 (1982), provide authority for
the President and cooperating U.S. oil companies to take action to implement
obligations of the United States under the allocation and information provisions
contained in Chapters III, IV, and V of the IEP.
   As described more fully in f t r t II below, under the allocation provisions of the
IEP, when a reduction in oil supplies reaches the “ trigger” level, the United
States may have an obligation to allocate oil to another Participating Country, or
may have the right to receive allocations of oil from another Participating
Country, depending on calculation of the United States’ “ supply rights.” Chapter
III of the IEP Agreement provides that “ when the sum of normal domestic
production and actual net imports available during an emergency exceeds its
supply right [the country] shall have an allocation obligation which requires it to
supply, directly or indirectly, the quantity of oil equal to that excess to other
Participating Countries.” Chapter III obligates the United States and the IEP
countries to take “ necessary measures” to ensure that such allocation will be
carried out. As provided in Chapter IV of the Agreement, there are two types of
emergencies that “ trigger” or activate a nation’s allocation obligations under the
IEP Agreement: (1) a selective trigger, which occurs when one or more Par­

  40 For the reasons set forth supra at n 35, we believe that this two-House approval provision is within the class of
so-called legislative veto mechanisms that violate the requirements of Art I, § 7 of the Constitution and the
principle of separation of powers.


                                                      657
ticipating Countries suffer a 7 percent or greater shortfall of available supplies
measured against final oil consumption during a specified base period; and (2) a
general trigger, which occurs when the Participating Countries as a whole suffer a
7 percent or greater shortfall.4'
   The IEP Agreement also provides for the furnishing of information to the
International Energy Agency (IEA)42 during normal and emergency situations.
Pursuant to Chapter V, Participating Countries are required to supply to the IEA
certain information concerning the international oil market and activities of oil
companies, and the possible development of oil shortages, and are responsible
for assuring that oil companies subject to their jurisdiction provide them with the
required information.43

       a. Section 251. International Allocation

   Section 251 of the EPCA, 42 U.S.C. § 6271, provides the exclusive statutory
authority for the President to require U.S. oil companies to allocate petroleum
products to Participating Countries, if such allocation is necessary for the
purpose of implementing obligations of the United States under the IEP.44 That
section authorizes the President to promulgate rules requiring that producers,
transporters, refiners, distributors, or storers of petroleum products “ take such
action as [the President] determines to be necessary for implementation of the
obligations of the United States under Chapters III and IV of the [IEP] insofar as
such obligations relate to the international allocation of petroleum products.” The
President’s authority under that section specifically includes the authority to
regulate the allocation and price of petroleum products owned or controlled by oil
companies subject to the jurisdiction of the United States.45 No rule promulgated
under § 251 may be made effective unless (1) it has been transmitted to Con­
gress, accompanied by a finding that implementation of the rule is required in
order to fulfill the obligations o f the United States under the IEP; (2) an “ interna­
tional energy supply emergency” has been declared by the President;46 and
(3) the IEP emergency system has been activated in accordance with the pro­

    41 S e e infra at 688-87.
    42 The IEA is the international body set up by the IEP A greement The supreme decisionmaking body of the IEA
is the Governing Board, which includes a representative o f each member government. A permanent staff is provided
by the establishm ent o f a Secretariat. Much o f the work o f the IEA is done by several “ standing groups,” consisting
o f senior personnel from the Participating Countries.
    43 The IEP information system is discussed infra at 688.
   44 Subsection (c)(2) o f § 251, 42 U.S.C § 6271(c)(2), makes clear that the authority is exclusive:
           No officer o r agency o f the United States shall have any authority, other than authonty under this
           section, to require that petroleum products be allocated to other countries for the purpose of
           im plementation o f the obligations o f the United States under the [IEP]
   45 Section 251(a), 42 U S.C . § 6271(a), provides that “ [a]llocation under such aile should be in such amounts
and at such prices as are specified in (or determined in a manner prescribed by) such rule.”
    46 An “ international energy supply em ergency” is defined by § 252(1)(1), 42 U .S.C . § 6272(1)(1), as.
           any penod (A) beginning on any date which the President determines allocation of petroleum
           products to nations participating in the international energy program is required by chapters III and
           IV of such program , and (B) ending on a date on which he determines that such allocation is no
           longer required. Such a penod may not exceed 90 days, but the President may establish one or more
           additional 90-day periods by making anew the determination under subparagraph (A) of the
           preceding sentence.


                                                         658
cedures and standards of Chapter IV.47 No rule may remain in effect longer than
twelve months after its transmittal to Congress. Id. § 6271(b).
   Under § 251, the President has clear authority to require oil companies subject
to the jurisdiction of the United States to divert their oil supplies to other
Participating Countries, and to determine prices at which such supplies should be
sold, if a “ trigger” situation has been declared in accordance with Chapter IV of
the Agreement and if the President determines that such allocation is necessary to
meet the United States’ allocation obligations. A related question is whether
§ 251 provides the President with authority to allocate oil supplies among
cooperating oil companies if those oil companies are disadvantaged by diversion
of their projected supplies to other countries, when such diversion is necessary to
enable the United States to meet its obligations under Chapters III and IV of the
IEP Agreement. Although the IEP Agreement does not require that the United
States have authority to control the allocation or price of oil domestically in order
to ensure that those oil companies that assist the United States in meeting its
obligations under the Agreement do not suffer competitively, the Agreement
could arguably be interpreted to support the development of such a “ fair share”
domestic allocation program. Articles 6(1), 9(3), and 9(4) of the Agreement, for
example, appear to contemplate that Participating Countries may implement such
programs in order to fulfill their international allocation obligations.
           Art. 6(1). Each participating country shall take the necessary
           measures in order that allocation of oil will be carried out pursuant
           to [Chapter III] and Chapter IV.
                        *              *                *              if!             *


          Art. 9(3). Insofar as possible, normal channels of supply will be
          maintained as well as the normal supply proportions between
          crude oil and products and among different categories of crude oil
          and products.
          Art. 9(4).-When allocation takes place, an objective of the Pro­
          gram shall be that available crude oil and products shall, insofar as
          possible, be shared within the refining and distributing industries
          as well as between refining and distributing companies in accord­
          ance with historical supply patterns.
   Section 251 specifically authorizes the President to direct oil companies “ to
take such action as he determines to be necessary” to meet the international
allocation obligations of the United States under the IEP. 42 U.S.C. § 6271(a).
Consistent with this language and the arguable breadth of the IEP Agreement, the
President could find that a limited domestic “ fair sharing” allocation program

   47 The second and third requirements were recently added by the EEPA to clarify Congress’ intent that § 251 not
provide authonty for the President to implement allocation or price control requirements prior to activation of the
IEP emergency system in accordance with Chapter IV o f the Agreement. Pub. L. No 97-229, § 2, 96 Slat. 248
(1982); see 128 Cong Rec. S 6065 (daily ed. May 26. 1982) (remarks of Sen. McClure) This requirement would,
for example, preclude use of § 251 to direct oil companies to allocate oil in “ subcnsis" situations. A fuller
discussion of this limitation is provided m ftirt II infra.


                                                     659
would be necessary in order for the United States to meet its IEP allocation
obligations through the voluntary cooperation of U.S. oil companies, because
such cooperation could well depend on assurances to the participating companies
that they would not suffer competitive losses. A presidential determination that
such a system is “ necessary” to meet those obligations would be accorded
substantial deference by the courts. See generally, e .g ., Chicago & Southern
A irlines v. Western S.S. Corp., 333 U.S. 103 (1948); United States v. Curtiss-
Wright Export Corp., 299 U.S. 304 (1936); 42 Op. A tt’y Gen. 363, 370 (1968).
Similarly, the President’s determination with regard to the nature of the United
States’ international allocation obligations under the IEP and the measures to be
used to meet those obligations would be accorded substantial deference. See
generally, e .g .. Federal Energy Administration v. Algonquin SNG, Inc., 426
U.S. 548, 561 (1976). It is clear, however, that neither the IEP nor § 251 requires
the President to develop or implement a domestic “ fair sharing” allocation plan.
   It is less clear that § 251 could be used to establish comprehensive nationwide
allocation and price controls, for example, such as those provided under the
EPAA, on the basis that such controls are “ necessary” for implementation of the
United States’ international allocation obligations under the IEP. An allocation
and pricing regulation of the breadth available under the EPAA would not, at least
in the absence of particular facts, appear to be linked with sufficient directness to
fulfillment of the United States’ international allocation obligations to justify a
presidential finding of necessity. However, any exercise of presidential discretion
under § 251 will depend on the particular facts presented. See generally Federal
Energy Administration v. Algonquin SNG, Inc., supra, 426 U.S. at 571.

       b. Section 252. Antitrust Defense

   Section 252 of the EPCA, 42 U.S.C. § 6272, authorizes persons engaged in
the business of producing, transporting, refining, distributing, or storing pe­
troleum products to develop voluntary agreements and plans of action to facilitate
or implement the United States’ allocation and information obligations under the
IEP, and establishes procedures for development of such agreements and plans
and for approval and monitoring by federal officials.48 That section provides a
limited antitrust defense with respect to actions taken by participating companies
in developing or implementing agreements that meet the requirements of the
section. The antitrust defense is available only if the actions are taken in the

    48 Section 252 calls upon the Secretary o f Energy to prescribe rules governing, and provides detailed procedural
requirements with respect to. meetings held to develop or carry out a voluntary agreement or plan of action 42
U S.C . § 6272(b), (c) S e e 10 C .FR Pt. 2 0 9 (1984) The Attorney General and the Federal Trade Commission
(FTC) are to participate in the development and execution of voluntary agreements and plans of action and the
Attorney General must approve any voluntary agreement or plan of action prior to its implementation. 42 U S C
§ 6272(d). The Attorney General and the FTC are also to monitor the development and execution of voluntary
agreem ents and plans of action in order to “ promote competition and to prevent anticompetitive practices and
effects.” Id . § 6272(e). A “ Voluntary Agreement and Plan o f Action to Implement the International Energy
P r o g r a m , ” administered by the Secretary o f Energy, was approved in 1 9 7 6 .5 ^ 4 1 Fed Reg. 13998(Apr. 1, 1976).
Twenty U S oil companies are now participating in that Agreement On May 8, 1981, the Department of Energy
published a revised draft Plan of Action in the Federal Register. 46 Fed Reg 26026 (May 8, 1981).


                                                         660
course of developing or carrying out a voluntary agreement or plan of action, are
in compliance with the requirements of the section and any rules promulgated
thereunder, and are not taken for the purpose of injuring competition. Section
252(f)(2), 42 U.S.C. § 6272(f)(2), provides that actions taken to implement a
voluntary agreement or plan of action must be “ specified in, or within the
reasonable contemplation of, an approved plan of action” in order to qualify for
the antitrust defense. A separate breach of contract defense is also provided if the
alleged breach “ was caused predominantly by action taken during an interna­
tional energy supply emergency or to carry out a voluntary agreement or plan of
action authorized and approved in accordance with [§ 252].” Id. § 6272(k).
   The authority in § 252 to develop and implement voluntary agreements or
plans of action and the parallel antitrust and breach-of-contract defenses may be
relied upon only in support of the United States’ allocation and information
obligations under Chapters III, IV, and V of the IEP Agreement. Any doubt
whether § 252 would authorize actions taken by oil companies that are not
provided for by the allocation and information provisions of Chapters III, IV, or
V of the IEP was dispelled by the EEPA, which amended § 252 to provide that:
        The authority granted by this section shall apply only to the
        development or carrying out of voluntary agreements and plans of
        action to implement chapters III, IV, and V of the international
        energy program.
Pub. L. No. 97-229, § 2(b), 96 Stat. 248 (1982). See discussion infra at 694—95.
   The legislative history of § 252 makes clear that the antitrust defense was not
intended to authorize voluntary agreements among the oil companies for the
domestic allocation or pricing of oil supplies, even if the purpose of such
allocation were to ease disruptions caused by international allocations necessary
to meet the United States’ IEP obligations. The report issued by the Senate
Committee on the Judiciary states that, at the request of the Ford Administration
and of Chairman Hart of the Subcommittee on Antitrust and Monopoly, the
requirements of § 121 (the predecessor to § 252) were tailored and limited to
specific actions with respect to the international allocation of petroleum and the
information system of the IEP. The Report indicates that the defense was
intentionally not extended to domestic activities of companies participating in
voluntary agreements or plans under § 252. See S. Rep. No. 26, 94th Cong., 1st
Sess. 43 (1975).

    c.       Section 254. Exchange of Information with the International Energy
Agency

   Section 254, 42 U.S.C. § 6274, contains procedures for the transmittal of
information to the IEA by the United States government. That section provides
that the Secretary of State may transmit to the IEA information and data related to
the energy industry that is required to be submitted under the terms of the IEP
Agreement. 42 U.S.C. § 6274(a). To the extent feasible, trade secrets and

                                        661
commercial or financial information must be aggregated to avoid identification of
sources before being reported to the IEA by the United States government. Id.
However, such information may be transmitted directly by the government
without aggregation during an international energy supply emergency,49 or if the
President certifies that the IEA has adopted and is implementing security meas­
ures to protect against disclosure of the information to any person or foreign
nation. Id. The President may withhold transmittal of any data or information if
he determines that transmittal would prejudice competition, violate the antitrust
laws, or be inconsistent with national security. Id. § 6274(b). If the con­
fidentiality of information to be transmitted to the IEA is otherwise protected by
statute, the Secretary of Energy, prior to giving the information to the State
Department, must obtain concurrence in its release from the head of the depart­
ment or agency authorized to collect or obtain the information. Id. § 6274(c).

B. Defense Production Act c f 1950

   The Defense Production Act of 1950 (DPA), 50 U.S.C. app. §§ 2061-2169,
provides the President with additional discretionary authority that may be avail­
able in the event of a substantial shortfall in petroleum supplies. The DPA is not
an “ emergency” statute, in the sense that the authority provided in the statute
may be used only if certain specified “ emergency” conditions occur.50 Rather,
the President may use that authority to meet a variety of national defense and
national defense preparedness needs, whether or not an “ emergency” situation
exists. As discussed above, however, our focus in this Memorandum is on
statutory authorities that may be available to the President in the event of a future
“ petroleum emergency.” Consequently, our discussion of the scope of the DPA is
generally limited to how that statute could be used by the President to respond to
such an emergency. Nothing in this discussion is intended to suggest that, subject
of course to the requirements of each relevant provision,51 the DPA may not be
used in other contexts or in non-emergency situations.
   The purpose of the DPA is to provide for the promotion of the national defense
by assuring that adequate productive capacity and supply exist to meet national
defense needs. With one exception,52 exercise of authority provided by the DPA
must be linked to the needs o f the national defense or of national defense
preparedness programs.53 The President has broad discretion to determine what
those needs are and how the DPA authorities may be used, consistent with the

   49 This exception is limited, however, to information or data relating to the international allocation of petroleum
products. 42 U .S .C . § 6274(a)(2)(B)(i).
   50 O ne exception is § 710(e), 50 U.S C. app. § 2160(e), w hich, as we discuss infra, authorizes employment of
members of the Executive Reserve only “ during penods of emergency.” S e e infra at 672-73.
   51 S e e id.
   i2 S e e discussion o f § 101(c), 50 U S.C. app. § 2071(c), in fra at 668-70.
   53 The term “ national defense” is defined by the Act to include “ programs for military and atomic energy
production o r construction, military assistance to any foreign nation, stockpiling, space and directly related
activity.” 50 U S C . app. § 2152(d).


                                                       662
specific requirements of each provision of the statute.54 See generally H.R. Rep.
No. 2759, 81st Cong., 2d Sess. 4 (1950); S. Rep. No. 470, 82d Cong., 1st Sess.
12 (1951). In particular, in his determination of what the national defense
requires, it is clear that the President may consider, inter alia, the potential
impact of severe shortages in petroleum supplies available to the United States. In
the Energy Security Act (ESA), Pub. L. No. 96-294, § 102,94 Stat. 617 (1980),
Congress specifically designated energy as a “ strategic and critical material”
within the meaning of the DPA’s Declaration of Policy,55 and added language to
that Declaration to emphasize that preparedness programs, as well as actions to
expand productive capacity and supply in order to assure the availability of
energy supplies, are linked to the national defense:

           In view of the present international situation and in order to
           provide for the national defense and national security, our mobi­
           lization effort continues to require some diversion of certain
           materials and facilities from civilian use to military and related
           purposes. It also requires the development of preparedness pro­
           grams and the expansion of productive capacity and supply
           beyond the levels needed to meet the civilian demand, in order to
           reduce the time required for full mobilization in the event of an
           attack on the United States or to respond to actions occurring
           outside of the United States which could result in the termination
           or reduction c f the availability c f strategic and critical materials,
           including energy, and which would adversely affect the national
           defense preparedness c f the United States. In order to insure the
           national defense preparedness which is essential to national
           security, it is also necessary and appropriate to assure domestic
           energy supplies fo r national defense needs.

50 U .S.C . app. § 2062 (amendment emphasized). The Conference Report
explained:

           The “ Declaration of Policy” is amended to make it clear that it is
           necessary and appropriate, indeed essential, “ to assure domestic
           energy supplies for national defense needs.”


   54 As described below, the particular basis for exercise of authority under each of the relevant provisions of the
DPA differs somewhat, although, with the exception of § 101(c), 5 0U .S C .app. § 2071(c)(je*n.52), that exercise
must be related to the national defense or national defense preparedness programs. Thus, the President has authority
under § 101(a), 50 U S.C. app. § 2071(a), to order the priority performance of contracts or allocate materials “ to
promote the national defense,” under § 708, 50 U .S.C. app. § 2158(c)(1), the President may authonze voluntary
agreements among private individuals and companies ” upon finding that conditions exist which may pose a direct
threat to the national defense or its preparedness programs;” the President may employ persons from the private
sector without compensation under § 710(b), 5 0 U S.C app. § 2160(b), ‘‘in order to carry out the provisions of [the
DPA];” and he may establish and train an Executive Reserve pursuant to § 710(e), 50 U .S.C app § 2160(e), for
employment “ in executive positions in Government during periods of emergency.”
   i5 S e e 50 U.S C app § 2076.


                                                      663
H.R. Rep. No. 1104, 96th Cong., 2d Sess. 187 (1980).56
   Three provisions of the DPA provide the President with authority to respond to
a substantial petroleum shortage: § 101, 50 U.S.C. app. § 2071, which author­
izes the President to require the priority performance of contracts or orders and to
direct allocation of materials, including petroleum products, in certain circum­
stances; § 708, 50 U.S.C. app. § 2158, which authorizes the President to
approve certain voluntary agreements relating to preparedness for national
emergencies and thereby to trigger an antitrust defense for persons or companies
participating in such agreements; and § 710, 50 U.S.C. app. § 2160, which
authorizes the President to employ “ persons of outstanding experience and
ability” to serve without compensation in advisory positions for purposes of
assisting in carrying out the DPA and to establish an Executive Reserve to train
private and governmental personnel for employment in executive positions in the
government during periods of emergency.

      1. Section 101(a). Priority Performance of Contracts and Allocation of
                                     Materials

   Section 101(a) of the DPA, 50 U.S.C. app. § 2071(a), authorizes the President
to require performance on a priority basis of contracts or orders that he deems
“ necessary or appropriate to promote the national defense,” and to allocate
materials and facilities “ in such manner, upon such conditions and to such extent
as he shall deem necessary or appropriate to promote the national defense.” 57The
authority provided to the President under this section has been characterized by
Congress as “ broad and flexible.” H.R. Rep. No. 2759, 81st Cong., 2d Sess. 4
(1950). Indeed, the House Report on the original version of the DPA noted that
§ 101(a) would authorize a wide range of actions to meet the national defense
needs of the United States:

           [The powers granted under § 101(a)] would include the power to
           issue orders stopping o r reducing the production of any item;
           orders to prohibit the use of a material for a particular purpose or
           for anything except a particular purpose; and orders to prohibit the
           accumulation of excessive inventories. [Section 101(a)] would
           authorize the President to require filling certain orders in prefer­

  56 Congress intended that this amendment to the DPA make explicit the link between domestic energy supplies
and the national defense, but it did not intend to grant a n y new allocation or pricing authority or new authority to
engage in the production o f energy (except as authorized by the ESA with respect to synthetic fuel production) See
50 U.S C. app. {f 2076
  57 The full text of § 101(a) reads as follows.
          The President is hereby authonzed ( I ) to require that performance under contracts or orders (other
       than contracts of employment) which he deems necessary or appropriate to promote the national
       defense shall take pnority over performance under any other contract or order, and, for the purpose of
       assuring such pnority, to require acceptance and performance of such contracts or orders in
       preference to other contracts or orders by any person he finds to be capable of their performance, and
       (2) to allocate matenals and facilities in such manner, upon such conditions, and to such extent as he
       shall deem necessary or appropnate to promote the national defense.
50 U S C . app. § 2071(a).


                                                        664
            ence to other orders, or requiring the acceptance and performance
            of particular orders.

Id.; see also H.R. Rep. No. 639, 82d Cong., 1st Sess. 21-22 (1951). The report
of the Senate committee on amendments added to the DPA in 1952 cautions,
however, that the section should be used “ only where necessary or appropriate to
promote the national defense. [It] should not be used to accomplish purposes,
however meritorious, which bear no relation to national defense.” S. Rep. No.
 1599, 82d Cong., 2d Sess. 7 (1952).
   In a petroleum emergency, § 101(a) could give the President authority, inter
alia, to require acceptance of and priority performance under contracts relating to
the production, delivery, or refining of petroleum products or to allocate supplies
of petroleum products, depending on the circumstances of the emergency.58
Section 101(a) might also be used to facilitate petroleum transportation during an
emergency, for example, by requiring pipelines, marine terminals, and other
facilities to perform oil transport contracts necessary or appropriate to promote
the national defense.
   The President’s authority would be subject to certain limitations or would have
to rest on certain findings required by the DPA. First, the requisite “ national
defense” nexus must exist. Use of the authority provided by § 101(a) specifically
to respond to a petroleum emergency would have to be based on a presidential
determination that the emergency threatens or adversely affects the national
defense, as that term is defined in the Act.59 However, as noted above, Congress
has specifically recognized that national defense concerns may be implicated by a
shortfall in energy supplies, particularly a shortfall resulting from actions occur­
ring outside the United States. See supra at 663. Especially in light of this clear
congressional intent, a presidential determination that a substantial reduction in
petroleum supplies affects the national defense and security of the United States
would be given considerable deference by the courts. See generally Federal
Energy Administration v. Algonquin SNG, Inc., supra, 426 U.S. at 561.
   Second, the President’s authority is limited by § 101(b), 50 U.S.C. app.
§ 2071(b), which directs that the powers granted in § 101(a) can be used to

   58 It is clear that Congress contemplated use of § 101(a), as well as other DPA provisions, to control the
performance of petroleum-related contracts and to allocate petroleum products, if the President were to find such
action necessary and appropriate to promote the national defense The 1950 House Report noted that increased
demand for certain metals for the military and other programs or for stockpiling “ will inevitably cut down on the
supply available to industry generally, with consequent dislocations The same situation is present, to a greater or
lesser extent, in the case of many other materials, such as many chemicals, petroleum , and in the case of many kinds
of equipment ” H R. Rep. No. 2759, 81st Cong . 2d Sess 7 (1950) (emphasis added). Moreover, the definition of
“ materials” subject to the President’s allocation authority (“ raw materials, articles, commodities, products,
supplies, components, technical information, and processes") is clearly broad enough to include petroleum
products, especially in light of that legislative history. 5**501) S.C app § 2152(b), H R Rep No 2759, supra, at
7 That interpretation is confirmed by the language and legislative history of the provision of the ESA that clarified
that “ energy” is a “ strategic and critical material” within the meaning of the DPA’s Declaration of Policy. S ee su p ra
at 21
   59 As we noted above, the President s authority under § 101(a) to direct pnority performance of contracts or to
allocate materials, including petroleum, is not necessarily dependent on the existence of a petroleum emergency
That authority could be used, for example, to require performance of petroleum supply, production, or transporta­
tion contracts or to allocate petroleum supplies on a timely basis, if necessary to meet the needs of a particular
defense program, even if no “ emergency” situation exists.


                                                         665
control the general distribution of material in civilian markets only if the
President finds that the material is a “ scarce and critical material essential to the
national defense” and that defense needs cannot be met without causing disloca­
tions in that market that will create “ appreciable hardship.” This section, which
was added to the DPA in 1953, was intended to address situations in which
defense needs cause a hardship in civilian markets by making large demands on a
limited resource or limited production capacity. The House report discussing the
1953 amendment described the need and scope of this restriction:
             In the proposed extension of the priorities and allocation au­
          thority the committee has taken cognizance of the conditions
          which exist today and has proposed that the powers not be used to
          control the general distribution of any material in the civilian
          market except in special cases where otherwise, because of de­
          mands for national defense of a scarce and critical material, there
          would be a significant dislocation in the civilian market resulting
          in appreciable hardship. Nickel at present provides an excellent
          illustration of the need for authority to provide for equitable
          distribution of available civilian supplies. It is estimated that dur­
          ing 1953 the military, AEC, and stockpile will take more than
          one-half of the total supply. These requirements are so heavy as to
          make it necessary to apportion, as equitably as possible, the
          residual supply among civilian uses.
H.R. Rep. No. 516, 83d Cong., 1st Sess. 5 (1953).60
   Thus, § 101(a) provides broader authority for the President to allocate scarce
materials among defense agencies, contractors, or suppliers than to allocate
supplies of materials among refiners or importers, wholesalers, retailers, and
end-users in the civilian market. If there were a direct defense requirement for the
material, the material could be allocated to defense agencies or programs or to
their contractors upon a finding that such allocation is “ necessary or appropriate”
to meet those defense needs. A direct defense need could occur, for example, if
the material were required by defense preparedness programs of the Department
of Defense, the atomic energy programs of the Department of Energy, certain
programs of the National Aeronautics and Space Administration, or by a con­
tractor of those agencies. Use of § 101(a) would be justified, inter alia, if
demand for the material exceeded available supply, if suppliers of a defense-
related material were unwilling or unable to supply that material to the govern­

  60 Another provision of the DPA, § 701(c), 50 U .S C app. § 2151(c), further limits the President’s authority to
control the distribution of material in the civilian market Section 701(c) provides:
           W henever the President invokes th e powers given him in this Act to allocate any material in the
       civilian market, he shall do so in such a manner as to make available, so far as practicable, for
        business and various segments thereof in the normal channel of distribution of such material, a fair
        share of the available civilian supply based, so far as practicable, on the share received by such
        business under normal conditions during a representative period preceding any future allocation of
        materials: Provided, That the President shall, in the allocation of materials in the civilian market,
        give due consideration to the needs o f new concerns and newly acquired operations, undue hardships
        of individual businesses, and the needs of smaller concerns in an industry.


                                                     666
ment or to defense contractors, or if such a material were otherwise unavailable in
a timely fashion through ordinary commercial channels. To take one example, if,
as a result of a national petroleum shortage, defense agencies or contractors could
not obtain sufficient petroleum products in time to meet the needs of defense
preparedness programs, § 101(a) could be used to require suppliers to provide
adequate petroleum supplies without regard to their existing contractual commit­
ments. The DPA would relieve the seller of any liability for breach of contract
resulting from compliance with such an order. 50 U.S.C. app. § 2157.
   On the other hand, the President’s authority could not be used to control
general distribution in the civilian market unless he were to make the further
findings required by § 101(b). Thus, in order to implement a general domestic
allocation of petroleum products under § 101(a) in response to a shortage of
petroleum supplies, the President would have to find that defense needs for
petroleum will reduce supplies of petroleum available to the civilian markets to
the point of causing “ significant dislocation” and “ appreciable hardship.” See 50
U.S.C. app. § 2071(b).
   Third, it is not entirely clear whether the allocation authority contained in
§ 101(a) gives the President authority to impose price controls. The language of
that section, which allows the President to allocate materials and facilities “ upon
such conditions, and to such extent as he shall deem necessary or appropriate,”
appears broad enough to authorize price controls.61 As a practical matter, the
President could find that the allocation of materials, particularly from unwilling
suppliers, could not be accomplished without some form of price controls. As we
have noted before, that is the sort of presidential determination to which the
courts will ordinarily defer. See supra at 660. We note, however, that there is
legislative history that suggests Congress did not intend the authority contained
in § 101(a) to include authority to impose mandatory price controls. As enacted
in 1950, the DPA empowered the President to impose general wage and price
controls. See Act of 1950, ch. 932, Title IV, 64 Stat. 803. However, those
provisions were allowed to expire in 1953. In renewing other provisions of the
DPA 'at that time, Congress specifically stated that the wage and price control
provisions were no longer necessary. See H.R. Rep. No. 516, 83d Cong., 1st
Sess. 2-3, 10-13 (1953). Therefore, in the absence of specific authorization, it is
possible that a court may conclude that the DPA does not empower the President
to impose mandatory price controls on materials, including petroleum, allocated
under § 101(a).62 Cf. American Federation c f Labor v. Kahn, 618 F.2d 784,
794—96 (D.C. Cir.), cert, denied, 443 U.S. 915 (1979). Absent a specific factual
setting, it would be inappropriate to speculate further as to how this issue might
be resolved in the courts.


  61 That language is included only in clause (2) of § 101(a), with respect to allocation of materials and facilities; it
does not appear in the language of clause (1) authonzing the President to require acceptance of and pnonty
performance under contracts and orders C om pare 50 U S C app. § 2071(a)(1) w ith id § 2071(a)(2).
  62 This legislative history would not necessanly preclude some limited regulation respecting pnce, for example, a
requirement o f non-discriminatory pricing


                                                         667
   Fourth, the President cannot use the allocation authority in § 101(a) to require
rationing of gasoline among end-users. 50 U.S.C. app. § 2075.63

    2. Section 101(c). Maximizing Domestic Energy Supplies

   Section 101(c) of the DPA, 50 U.S.C. app. § 2071(c), provides that the
President may require the allocation of, or the priority performance under,
contracts or orders relating to “ supplies of materials and equipment in order to
maximize domestic energy supplies,” if he makes certain findings with respect
to the need for the materials for either the exploration, production, refining,
transportation, or conservation of energy supplies, or for the construction and
maintenance of energy facilities.64 The President’s authority under § 101(c) may
be exercised “ [notwithstanding any other provision of this A ct,” and therefore
is not subject to the “ national defense” requirement of § 101(a) or the constraints
imposed by § 101(b), 50 U.S.C. app. § 2071(a), (b). This section thus provides
some authority for the President to allocate materials in the civilian market, or to
require priority performance of contracts, that is not dependent on a national
defense nexus or the findings required by § 101(b).
   The legislative history of § 101(c) indicates that Congress’ specific concern
was with bottlenecks in the production and transportation of energy caused by
shortages in critical equipment needed for the production and transportation of
energy. Section 101(c) was added to the DPA in 1975by§ 104 of the EPCA. The
Report of the Senate Committee on Interior and Insular Affairs on the Senate
version of the bill discussed the purpose of that provision as follows:
              Section 105 [of the Senate bill] authorizes the President to
           allocate supplies of materials and equipment associated with the
           production of energy supplies to the extent necessary to maintain
           and increase the production and transport of fuels. . . . This
           provision was included in the title in an attempt to remedy critical
           shortages and misallocations of pipe, pumps, drilling rigs and
           roofbolts, which are currently plaguing energy producers.
              The committee received the following testimony at a hearing
           on February 27, 1974, from the Deputy Director at FEO:
                   Mr. Sawhill. Well, I think that we have impediments to our
                domestic production. We have impediments because of the
                lack of tubular steel that we talked about before. We have
                impediments because of the lack of drilling rigs in this

   63 This restriction was added by § 103of the E SA , codi/teda* 5011.S C app § 2075, and provides “ [njolhingir
[the DPA] shall be construed to authorize the President to institute, without the approval of the Congress, a progran
for the rationing o f gasoline among classes of end-users.” Because the “ approval” of Congress would, of necessity
take the form o f plenary legislation, such authority would be derived from lhat legislation and not from § 101(a)
   64 The President must find (1) that such supplies are “ scarce, critical, and essential to maintain or furthei
(i) exploration, production, refining, transportation, or (n) the conservation of energy supplies, or (iii) for thi
construction and maintenance o f energy facilities;” and (2) that “ maintenance or furtherance of exploration
production, refining, transportation, or conservation of energy supplies or the construction and maintenance o
energy facilities cannot reasonably be accomplished without exercising the authority specified in paragraph (1) o
this subsection.” 50 U S C. app. § 2071(c)(3).


                                                        668
                  country. In other words, no matter what the price is, there are
                  only so many wells we can drill, because there are only so
                  many rigs available and so much tubular steel available.
S. Rep. No. 26, 94th Cong., 1st Sess. 34 (1975). This legislative history clearly
contemplates that § 101 (c) could be used, in the event of a petroleum emergency,
to maximize available energy supplies through reducing bottlenecks in the
production and transportation of energy, for example, to facilitate delivery of
equipment necessary for increased energy production.65
   It is somewhat less clear whether Congress intended that § 101(c) be used to
allocate supplies of energy sources, such as petroleum products. Section 101(c)
uses the term “ materials and equipment.” As we have noted, the definition of
“ materials” contained in the DPA, 50 U.S.C. app. § 2152(b), includes pe­
troleum products. See supra n.58. However, the language of the Senate Report
quoted above seems to indicate that the Senate intended the section to encompass
only supplies of hardware such as parts and equipment, as distinguished from
energy sources such as crude oil, petroleum, coal, natural gas, or petrochemical
feedstocks. The authority has been used to date only for that purpose— i.e ., to
provide assistance to energy production or transportation projects in obtaining
scarce equipment and supplies. See, e.g., 10 C.F.R. Pt. 216.
   There is legislative history, however, that supports the contrary conclusion that
§ 101(c) was intended to give the President some authority to allocate energy
supplies, including petroleum products, if the requisite findings are made.
Senator Randolph, one of the conference bill’s floor managers, stated in his
remarks introducing the bill on the floor of the Senate:
          Mr. President, the Energy Policy and Conservation Act deals with
          several matters affecting domestic energy supply availability in
          general. Some provisions of S. 622 address leasing practices on
          the Outer Continental Shelf and other Federal lands, as well as the
          availability of energy supplies and equipment fo r the production
          c f domestic energy supplies. For example, authority is provided to
          assure that roof bolts are available for use in the underground
          production of coal— a significant restraint on coal production
          during the oil embargo in the winter of 1973.
121 Cong. Rec. 41022 (Dec. 16, 1975) (emphasis added). Moreover, neither the
language of the section nor the legislative history suggests that “ materials” as
used in § 101(c) should be defined more narrowly than “ materials” as used in
§ 101(a) which, as noted above, include energy sources such as crude oil and
petroleum products. In fact, Congress’ intent in placing this authority in the DPA
rather than in the EPCA was to prevent the creation of two overlapping and

   65 Because the authonty under § 101(c) to require performance of contracts is limited to contracts or orders
“ relating to supplies of materials and equipm ent,” 50 U.S C. app § 2071(c), it is questionable whether § 101(c)
provides authority to require performance of service contracts. Thus, there is some doubt, for example, whether
§ 101(c) would support a requirement that a pipeline, manne terminal, or other facility provide transportation
services


                                                    669
possibly inconsistent statutory schemes. Senator Proxmire, the sponsor of the
amendment to place the authority in § 101 of the DPA, explained its effect as
follows:
            [The amendment] is offered to avoid a duplicate allocation mech­
            anism, which could very well conflict with the priorities and
            allocations program provided for defense programs under [the
            DPA]. . . .
               The effect, then, of the amendment which I have proposed is
            essentially to take our existing and working allocation system and
            to broaden it to include domestic energy supplies, while at the
            same time to provide the authority to reconcile different claims on
            a basis that will best serve the total national interest. . . .
 121 Cong. Rec. 9162 (Apr. 7, 1975) (remarks of Sen. Proxmire).
   Thus, although the issue is not free from doubt because of the somewhat
conflicting legislative history, § 101(c) could possibly also be used by the
President to allocate an energy source such as petroleum products. As a practical
matter, however, the usefulness of that authority may be significantly limited by
the requirement of § 101(c) that the allocation be necessary to “ maximize
domestic energy supplies.” 66 The legislative history of the section suggests
strongly that Congress’ intent was to enable the President to take action to
increase supplies of energy, not to distribute existing energy supplies. See supra
at 668-69. While it is conceivable that in limited situations the allocation of
petroleum products might serve to increase energy production,67 it is unlikely
that in the event of a severe petroleum shortage § 101(c) could be relied upon to
institute a general allocation o f scarce supplies of petroleum among oil com­
panies, regions, or end-users.
    3. Section 708. Voluntary Agreements
   Section 708 of the DPA, 50 U .S.C . app. § 2158, provides a limited antitrust
defense for persons who carry out voluntary agreements “ to help provide for the
defense of the United States through the development of preparedness programs
and the expansion of productive capacity and supply beyond levels needed to
meet essential civilian demand in the United States.” The section empowers the
President to authorize the making of such voluntary agreements when he finds
that “ conditions exist which may pose a direct threat to the national defense or its
   66 The authority to allocate materials under § 101(c) is also dependent on a finding that the materials are “ scarce
and critical.*1 S e e 50 U .S .C . app. § 2071(c)(3). Absent a finding of scarcity, § 101(c) would nol be available to
allocate energy sources In a petroleum interruption, it is likely that this finding could be made, but the availability of
the authonty would obviously depend on the facts of any particular situation.
   67 There may be some circumstances that would justify a presidential finding that allocation of petroleum products
is necessary to “ maximize energy supplies.” For example, the allocation of petroleum supplies to utilities could be
necessary to maximize production of electricity. Arguably, the allocation of petroleum products for use in energy
exploration, production, or transportation, such as building or maintaining oil ngs and refinenes, might serve to
increase total energy production in times o f a petroleum shortfall. Allocation to end-users who adopt stnngent
conservation measures could also arguably provide for the most efficient use of available supplies and therefore
increase total supplies.


                                                          670
preparedness programs.” 50 U.S.C. app. § 2158(c)(1).68 Persons or companies
participating in approved voluntary agreements may claim an antitrust defense
with respect to any act or omission taken in good faith in the course of developing
or carrying out such an agreement. Id. § 2158(j). No voluntary agreement may
be approved unless the Attorney General finds that its purpose “ may not reason­
ably be achieved through a voluntary agreement having less anticompetitive
effects or without any voluntary agreement.” Id. § 2158(f)(1).69
   The purpose of voluntary agreements authorized by § 708 is specifically “ to
help provide for the defense of the United States through the development of
preparedness programs and the expansion of productive capacity and supply
beyond levels needed to meet essential civilian demand in the United States.” 50
U .S.C. app. § 2158(c). Because of the scope of the President’s authority under
the DPA to determine the reach of the term “ national defense” and the explicit
congressional recognition of the importance of energy preparedness to the
national defense (see supra at 663), § 708 could be used to authorize a broad
range of voluntary agreements among oil companies or with others to plan for or
deal with a substantial petroleum shortage that may impair the national defense or
national defense preparedness,70 and would make available an antitrust defense
for actions taken to formulate or implement such agreements.
   With respect to energy-related activities, however, the § 708(j) antitrust de­
fense is available only for domestic activities taken to develop or carry out a
voluntary agreement. Section 708A(o), 50 U.S.C. app. § 2158a(o), makes the
antitrust defense unavailable for voluntary agreements to carry out the IEP71 or to
   68 The original DPA § 708, enacted in 1950 and patterned after the 1942 Small Business Mobilization Act, gave
the President broad authority to convey antitrust immunity:
           (b) No act or omission to act pursuant to this Act, . . if requested by the President pursuant to a
        voluntary agreement or program approved . . (by him] and found by the President to be in the
        public interest as contributing to the national defense shall be within the prohibitions of the antitrust
        Jaws. . . .
There were few procedural restrictions on the exercise of this authority Section 708 was substantially revised in
1975 in conjunction with legislative enactment of § 252 of the EPCA, 42 U .S.C . § 2172. The 1975 DPA
amendments reduced the antitrust immunity to a defense, adopted the “ good faith" requirement, and imposed
procedural safeguards comparable to those contained in § 252 of the EPCA. See Pub. L. No. 94-152, § 3 ,8 9 Stat.
810 (1975).
   69 The DPA requires the Attorney General, afterconsultation with the FTC, to approve rules for the development
of voluntary agreements and any voluntary agreement itself 50 U.S C . app. § 2158(e), (0 An agreement may be
developed only at meetings in which the Attorney General and an FTC representative participate, and the Attorney
General and the FTC are required to monitor the implementation of any voluntary agreement. Id § 2 158(e)(3), (g).
The Attorney General is granted the authonty to terminate an agreement at any time. Id . § 2158(h) The Attorney
General and the FTC are given access to all relevant information, and have rulemaking authonty to carry out their
responsibilities. Id . § 2158(h), (i) Finally, both the Attorney General and the FTC are required to conduct surveys of
the competitive effects of voluntary agreements, and the Attorney General must submit reports to Congress on the
administration of any operative agreements. Id § 2158(k).
   70 The authonty contained in § 708 has been used in the past to authorize cooperation and exchange of
information relating to the impact of petroleum shortages on the national defense A “ Voluntary Agreement Related
to the Supply o f Petroleum to Friendly Foreign Nations” was approved by the Attorney General and entered into on
June 26, 1951. It was superseded by the “ Voluntary Agreement on Foreign Petroleum Supply” approved June 1,
 1953. This Agreement, formed under the sponsorship of the Department of the Intenor, remained in effect until
1976. The Agreement was activated in response to international events, including the nationalization of the Suez
Canal, the 1967 Six Days War, and the 1973 Yom Kippur War.
   71 As discussed above, § 252 of the EPCA, 42 U.S C. § 6272, provides the only statutory antitrust defense for
industry activities pursuant to authonzed voluntary agreements or plans of action in support of the IEP. S ee su p ra at
660-61. Section 708A(o) was added to the DPA at the time the EPCA was enacted, apparently with the intent of
limiting duplication in the scope of § 252 of the EPCA and the existing antitrust defense in the DPA. See 121 Cong
                                                       C o ntinued

                                                         671
voluntary agreements which “ in whole or in part” are in furtherance of a “ treaty
or executive agreement to which the United States is a party or to implement a
program of international cooperation between the United States and one or more
foreign countries.” This precludes use of § 708 to implement any voluntary “ fair
sharing” program to meet IEP obligations,72 or to fulfill international obligations
such as NATO oil supply commitments and the United States-Israel oil supply
agreement.
   In order to qualify for the defense, the conduct in question must have been
undertaken in good faith, and the persons claiming the defense must have acted in
accordance with the statute, applicable regulations, and the applicable voluntary
agreement. 50 U.S.C. app. § 2158(j). The procedures imposed on meetings to
develop and carry out voluntary agreements under § 708 of the DPA are quite
similar to those imposed by § 2 5 2 o f the EPCA, 42 U.S.C. § 6272. Public notice
must be given, and the public must be afforded an opportunity to participate
(unless the meeting concerns classified matters, matters specifically exempted by
statute from disclosure, or matters related to trade secrets and proprietary data);
the meeting must be attended by a federal employee (and chaired by the
President’s delegate if the meeting is to develop a voluntary agreement) and must
be monitored by representatives of the Attorney General and the FTC; if the
meeting is to develop a voluntary agreement, records and verbatim transcripts
must be kept. The President’s delegate or the Attorney General (after consultation
with the FTC) may terminate o r modify an agreement. Id. § 2158(e). Unlike
§ 252, however, § 708 does not contain any specific provision for adoption of
plans of action.
   Section 708(d), 50 U.S.C. app. § 2158(d), provides for establishment of
advisory committees to aid the President or his delegated officers in carrying out
the purposes of the section. Such committees would be subject to the provisions
of the Federal Advisory Committee Act, 5 U.S.C. app. §§ 1-15 (1982) and
provisions of the Federal Energy Administration Act of 1974, 15 U.S.C. § 776.
Section 708(d) further provides that “ in all cases such advisory committees . . .
shall include representatives of the public, and the meetings of such committees
shall be open to the public.” 50 U.S.C. app. § 2158(d)(1).

   4. Section 710. Employment of Persons from the Private Sector

   Pursuant to § 710 of the DPA, 50 U.S.C. app. § 2160, the President may,
subject to certain restrictions, authorize the training and employment of persons
from the private sector in order to facilitate planning for and responding to energy
emergencies. Two methods of facilitating such training and employment are
authorized by this section. Subsection (b) permits the President to employ
“ persons of outstanding experience and ability” to serve without compensation

Rec. 36619(N ov 14, 1975) (remarks of Reps. Dingell and Ashley). The amendment also had the effect, however, of
narrowing the scope o f the existing DPA provision and of the original House bill, which had provided antitrust
protection for international voluntary agreements beyond the IEP.
  12 S e e su p ra at 659-60


                                                     672
in advisory positions for purposes of assisting in carrying out the purposes and
provisions of the DPA. Id. § 2160(b). Subsection (e) authorizes the establish­
ment and training of a “ nucleus executive reserve” (Executive Reserve) for
employment during “ periods of emergency.” Id. § 2160(e). Use of these au­
thorities to obtain advice and assistance from the private sector in planning for or
responding to an emergency caused by a petroleum shortage raises two legal
issues: (1) the circumstances under which these authorities can be used; and
(2) the applicability of conflict-of-interest and antitrust laws and regulations.

       a. Circumstances Governing Use of Employees

   Persons serving without compensation (WOCs), under § 710(b), 50 U.S.C.
app. § 2160(b) may be used as necessary and appropriate to carry out the
provisions of the DPA. Their service is not limited to times of emergency, and
WOCs can therefore be employed for a variety of preparedness tasks, such as
assisting in planning, providing counsel and assistance in conducting exercises
or seminars, or assisting state and local officials to develop emergency prepared­
ness plans and programs. WOCs may be employed, however, only if the employ­
ing department or agency head certifies that he or she has been “ unable to obtain
a person with the qualifications necessary for the position on a full-time, salaried
basis,” and that the appointment is necessary and appropriate to carry out
provisions of the DPA. 50 U.S.C. app. § 2160(b)(1), (5). WOCs may be
appointed only to advisory or consultative positions, except that they may be
appointed to decisionmaking (but not policymaking) positions if they are found
to possess outstanding experience and ability not obtainable on a full-time,
salaried basis. Id. § 2160(b)(2).
   Under subsection (e), 50 U.S.C. app. § 2160(e), persons from either the
private sector or from within the federal government may be appointed to an
Executive Reserve.73 During “ periods of emergency” those individuals may be
employed by the government either as regular federal employees or as WOCs.
See S. Rep. No. 696, 84th C ong., 1st Sess. 9 (1955). Employment of a Reservist
as a WOC would, of course, be subject to the limitations imposed by subsection
(b). However, employment of a Reservist as a regular full- or part-time federal
employee would not be subject to the limitations contained in subsection (b) with
respect to use of the individual in decisionmaking or policymaking positions or
with respect to compensation,74 and would not require the employing federal

   73 By executive order, the President has established a “ National Defense Executive Reserve," which is composed
of “ persons selected from various segments of the civilian economy and from government for training for
employment in executive positions in the Federal Government in the event of the occurrence of an emergency that
requires such employment.” Exec O rder No 11,179, 3 C F R . 246 (1964-65), a s a m en d ed b y Exec. O rder No.
12,148, 3 C F.R. 412 (1979). In addition, the President has delegated authonty to employ WOCs to heads of
departments or agencies that exercise DPA functions. Exec Order No 10,647, 3 C F.R. 282 (1954-58), as
a m e n d e d b y Exec Order No. 11,355, 3 C.F.R. 653 (1966-70), W E x e c O rderN o 12,107, 3 C .F R . 264 (1978).
   74 The only provision respecting compensation of Reservists is that members who are not full-time government
employees may be allowed transportation and per diem payments for the purpose of participating in the Executive
Reserve training program In the absence o f any further restriction, it appears that Reservists could be employed as
full-time, part-time, temporary, or unsalaried government employees in times of emergency. The legislative history
of subsection (e) supports this conclusion. S ee S Rep. No. 696, 84th Cong., 1st Sess. 9 (1955).


                                                       673
agency to find that no full-time federal employee is available and qualified to
perform functions to be performed by the Reservist.
   The major limitation on the President’s authority to use the Executive Reserve
is that Reservists can be employed by the government only “ during periods of
emergency.” See 50 U.S.C. app. § 2160(e).75 The DPA does not define what
constitutes an “ emergency” for purposes of activation of the Reserve.76 Section
710(e), however, must be read in light of the purpose of the DPA to protect and
promote the national defense, as expressed in the Declaration of Policy. Subsec­
tion (e), authorizing the Executive Reserve, was added to the DPA in 1955. At the
same time, the Declaration o f Policy was amended to include a specific con­
gressional finding that the Nation’s mobilization program requires the develop­
ment of preparedness programs and the expansion of productive capacity and
supply “ in order to reduce the time required for full mobilization in the event of
an attack on the United States.” See S. Rep. No. 696, 84th Cong., 1st Sess. 9
(1955). The Senate Rejxtrt draws a direct link between authorization of the
Executive Reserve and the Declaration of Policy:
              This provision [now section 710(e)] supports the added emphasis
              placed on preparedness for a period of full mobilization in the
              Declaration of Policy.
Id. at 8. The legislative history o f subsection (e) thus makes clear that establish­
ment and training of the Reserve and employment of Reservists is specifically
intended to further the national defense preparedness aims of the DPA.77
   Therefore, activation of the Reserve would depend on the existence of an
emergency that, in the language of the Declaration of Policy, “ would adversely
affect the national defense preparedness of the United States.” 50 U.S.C. app.
§ 2062.78 Likewise, although § 710 does not limit in haec verba the functions
    73 This limitation does not preclude participation by Reservists in orientation and training, it does, however,
preclude participation in the type of pre-emergency preparedness tasks that may be performed by WOCs
    76 No other provision of DPA specifically limits the President's authority to “ periods of emergency.”
    77 W hen Congress intended to eliminate the requirement of a “ national defense” nexus, as in § 101(c), 50 U .S.C.
app. § 2071(c), it did so in express terms S ee s u p r a a t6 6 $ . The absence of any such limitation in § 710(e) is further
evidence that Congress did not intend that th e Executive Reserve be used for purposes unrelated to the national
defense. S e e g en e ra lly U nited States v. R u th erfo rd , 442 U .S. 544, 552 (1979), K S K Jew elry Co. v. C hicago
S h era to n C orp., 283 F.2d 8, 11 (7th Cir. 1960).
    78 Section 710(e) does not, however, expressly require the President to declare a national emergency in order to
activate the Reserve. S e e 50 U .S.C . app. § 2160(e). Therefore, we believe use of the Reserve is not subject to the
provisions o f the National Emergencies Act (NEA), 50 U .S .C . §§ 1601-1651 (1982). The legislative history of the
NEA makes clear that use of authorities under the DPA, such as the Executive Reserve, is not subject to that Act In
testimony before the House Subcommittee on Administrative Law and Governmental Relations, Assistant Attorney
General Scalia o f the Office o f Legal Counsel noted that:
          [L]aws like the Defense Production A ct of 1950, which do not require a Presidential declaration of
          em ergency for their use, are not affected by this title [i.e .. Title I]— even though they may be referred
          to in a lay sense as “ emergency” statutes.
H ea rin g s before th e S u b c o m m itte e on Adm inistrative L aw a n d G overnm ental R elations c f the C o m m ittee o n the
Judiciary, H o u se c f R epresentatives, 94th C ong., 1st Sess. 91 (1975). That comment is repeated in both the House
and Senate reports. See H .R . Rep. No 238,94th Cong., 1st Sess. 5 (1975), S. Rep. No. 1168, 94th Cong., 2d Sess.
4 (1976). Although this language refers only to Title 1 of the NEA, which terminated existing emergencies, there is
nothing in the legislative history to suggest that the DPA is subject to the procedural requirements imposed by Title II
of the NEA with respect to the future use of emergency authorities Rather, the Senate Report states that “ (t]he
provisions o f Title II . . . are designed to insure congressional oversight of Presidential actions p u rsu a n t to
d ec la ra tio n s c f a n a tio n a l e m erg en cy a u th o n z e d by an a c t c f C ongress. . . . The legislation is directed solely to
Presidential d e c la ra tio n s c f em ergency ” S. R ep No 1168, supra at 4 (emphasis added).


                                                                   674
that can be performed by Executive Reservists in the event of activation, the
inclusion of authority for the Executive Reserve in the DPA and the legislative
history of that section make clear that those functions are limited to achievement
of the national defense preparedness and response purposes of the DPA.
   As discussed above, however, the DPA’s Declaration of Policy expressly
contemplates that disruptions in energy supplies may affect the national defense
interests of the United States. See supra at 663. Therefore, the President has
broad discretion, in the event of a disruption in petroleum supplies, to determine
that an energy emergency exists that could threaten national security or national
defense preparedness and that would therefore justify activation and use of the
Executive Reserve to assist in meeting the emergency.

       b. Conflict-of-interest and Antitrust Restrictions

   A second question is whether individuals who serve as WOCs or Executive
Reservists would be subject to conflict-of-interest restrictions imposed by federal
laws and regulations or to liability under the antitrust laws. We believe that
WOCs and Executive Reservists would be subject to conflict-of-interest and
antitrust restraints, but the nature of these restraints could differ depending on the
circumstances of their government employment and the nature of their ties to
private employers.
   1)    Conflict-qf-lnterest Restrictions: Applicability of federal conflict-of-interest
restrictions to WOCs and Executive Reservists would depend on whether those
individuals would be considered to be federal officers or employees within the
meaning of applicable statutes and regulations. The Federal Personnel Manual
(FPM), App. C ., sets forth the principles for determining whether persons
serving the federal government on a temporary or intermittent basis are subject to
the conflict-of-interest laws. Briefly, the FPM distinguishes between (1) persons
“ whose advice is obtained by an agency . . . because of [their] individual
qualifications and who serve . . . in an independent capacity” and (2) persons
who are asked “ to present the views o f . . . nongovernmental organization^] or
group[s] which [they] represent, or for which [they are] in a position to speak.”
FPM, App. C at C -6. The former category of independent experts are deemed to
be subject to the conflict-of-interest laws because their service to the government
is expected to be impartial and free from outside influence or control. The latter
category of private representatives, on the other hand, are not subject to the
conflict-of-interest laws because it is expected that such persons would be
influenced by the private groups that they have been chosen to represent.79
   We believe that the language and legislative history of § 710 are clear that the
purpose of employment of WOCs and Executive Reservists is to obtain independ-

   79 We have found that these FPM criteria are ordinarily the most useful standards to apply in determining whether
particular persons are federal employees for purposes of the conflict-of-interest laws. There are, however, other
factors that may be relevant to such a determination For example, if a person performs a government function,
receives a government salary, or is supervised directly by government employees, it is likely that he or she will be
deemed a federal employee for other personnel purposes. S ee 5 U S C § 2105(a)(1982),and L o d g e 1858, A F G E \.
N A SA , 424 F Supp. 186 (D .D .C . 1976)


                                                      675
ent assistance and advice from uniquely qualified individuals,80 and that there­
fore those individuals would be considered to be federal employees subject to
conflict-of-interest restrictions, when they are actually employed to provide such
assistance and advice.81 The scope of the conflict-of-interest restrictions applica­
ble to a particular individual would depend, inter alia, on whether the individual
is a “ special government employee” 82 and whether he or she receives compensa­
tion for his or her services.
   Since WOCs or Reservists could be employed by any of several federal
agencies, consistent with the scope of the DPA, it is impossible to summarize
here all of the applicable conflict-of-interest statutes and agency conduct stand­
ards. We note, however, that 18 U.S.C. §§ 208 and 209 would be of particular
concern to an individual who comes from private employment to serve the federal
government on a temporary or intermittent basis as a WOC or Executive Reserv­
ist. Section 208 imposes criminal penalties on any government employee,
including a special government employee, who participates personally and
substantially for the government in a matter in which he, his spouse or minor
child, or a partner or an organization by which he is employed, has an arrange­
ment for future employment, or is negotiating concerning employment, or has a
financial interest. Under appropriate circumstances, government agencies may
grant waivers of this prohibition. See 18 U.S.C. § 208(b). Section 209 imposes
criminal penalties on any regular government employee who receives any salary,
or contribution to or supplementation of a salary, from a private source as
compensation for services as a government employee. Id. § 209.83 Special
government employees and employees serving without compensation are not
prohibited by § 209 from accepting a salary from an outside source for perform­
ance of their government duties. Id. Apart from § 209, the standards of conduct
of the employing agency may limit the receipt of gifts or certain things of value by
individuals subject to the standards, if the source of the compensation has a
business relationship with the agency. Those limitations may differ depending on
whether the individual is a regular or special government employee.84

   80 In fact, § 710 originally provided for an exemption from the federal conflict-of-interest laws for WOCs and
Reservists, which demonstrates that Congress certainly contemplated that such individuals would be considered to
be federal employees for purposes of the conflict-of-interest laws. When the federal conflict-of-interest laws were
recodified in 1962, the recodification act made that exemption inapplicable Pub. L No 87-849, § 2 ,7 6 Stat 1126
(1962)
   81 We do not believe that Executive Reservists would generally be considered officers or employees of the federal
government during orientation o r training for mobilization assignments, because they would not normally act or
advise on any mailers pending before a federal department or agency during such periods. If, however, the
responsibiJities o f a Reservist dunng training o r onentation included assistance or advice to a federal department or
agency, the conflict-of-interest restriciions w ould probably apply, depending on the facts of the particular situation.
   82 A “ special government employee” is a federal employee o r officer who serves for no more than 130 days
during any period of 365 days, on a full-time o r intermittent basis. S e e generally 18 U S C § 202(a). Under federal
personnel rules, an agency may not appoint an individual to serve as a special government employee unless “ at the
time of his original appointm ent” the agency’s “ best estimate” is that dunng the following 365-day period the
services o f the appointee will be needed for 130 days or less. S e e FPM, App C
   83 Section 209 also imposes criminal penalties on any organization or individual that makes any such contnbution
or supplem entation 18 U S.C . § 209(a)
   84 For exam ple, regulations o f the Department o f Energy prohibit regular employees from accepting fees,
com pensation, gifts, payment of expenses, or any other thing of monetary value if the circumstances “ may result in,
o r create the appearance of, a conflict of in te re st” 10 C .F R . § 1010 204(a) See also § 1010 604 (special
                                                       C o n tin u e d

                                                          676
   Other provisions of the federal criminal code impose restrictions on the ability
of government employees to assist private parties in matters involving the
government,85 and on former government employees representing others in
matters that they worked on or were responsible for, while in the government.86
Additional restrictions may be imposed by statutes that are specific to the
employing agency. The Department of Energy Organization Act, for example,
imposes requirements or restrictions on certain Department employees with
respect to divestiture and disclosure of financial interests, reporting of pre- and
post-govemment employment, and appearances before the Department after
employment. See 42 U.S.C. §§ 7211-7216.
   2 ) Antitrust Exposure: Individuals who serve as WOCs or Executive Reserv­
ists and their private employers would also be subject to the antitrust laws. It is
likely that any individual called to government service as a WOC or as a regular
federal employee would retain some ties with his or her former private employer,
and would probably return to private employment upon completion of govern­
ment service. In light of these dual public and private roles, actions taken by the
individual while employed by the government might raise questions of antitrust
liability for the individual and the employer.87 Actions that may raise some
question under the antitrust laws could include, for example:
           (1) advice to government policymakers with respect to govern­
           mental actions to be taken in markets in which the individual’s
           company is involved;
           (2) decisions that affect particular energy markets;
           (3) agreements as to what actions are to be taken by their private
           firms, particularly if those individuals implement such actions in
           their private capacities; or
           (4) exchange between private industry executives of confidential
           industry information, gained pursuant to training activities or
           governmental responsibilities.
In general, antitrust liability attaches only to private conduct that has anticom­
petitive conseqences. See Parker v. Brown, 317 U.S. 341 (1943); Sea-Land

government employees). Regulations issued by the Office of Personnel Management require that agency standards
of conduct contain a provision that prohibits regular employees from soliciting or accepting any compensation or
other thing of value, subject to certain exceptions, from a person who:
         (1) Has, o r is seeking to obtain, contractual or other business or financial relations with his agency;
         (2) Conducts operations or activities that are regulated by his agency, or
         (3) Has interests that may be substantially affected by the performance or nonperformance of his
             official duty.
5 C .F R § 735.202.
   85 See, e g , 18 U .S.C . §§ 203, 205
   86 See, e.g . 18 U .S.C § 207
   87 In general, antitrust exposure would probably be greatest when individuals are actually employed by the
government in policymaking or decisionmaking positions, because they would then be in a position to make or
affect governmental decisions that may have an impact on a particular industry or employer. However, it is possible,
though less likely, that antitrust liability could attach for particular actions taken in the course of training and
orientation, for example, for an exchange with other industry personnel of confidential information gained during
the training program.

                                                       677
Service, Inc. v. The Alaska Railroad, 659 F.2d 243 (D.C. Cir. 1981), cert,
denied, 455 U.S. 919 (1982). Thus, actions taken by a governmental official
within the scope of his authority do not ordinarily give rise to antitrust concerns.
On the other hand, actions of WOCs or Reservists that cause competitive harm
could result in antitrust liability if such individuals are acting outside the scope of
their governmental activity.88

C . Trade Expansion A ct cf 1962

   The Trade Expansion Act of 1962 (TEA), 19 U.S.C. §§ 1801-1991, provides
the President with certain authority with respect to imports of crude oil and
petroleum products, which may be available in.the event of a severe shortage of
petroleum supplies. Section 232(b), 19 U.S.C. § 1862(b), provides that, upon an
investigation and finding that a commodity is entering the country “ in such
quantities or under such circumstances as to threaten to impair the national
security,” the President “ shall take such action, and for such time, as he deems
necessary to adjust the imports of [the] article and its derivatives so that . . .
imports [of the article] will not threaten to impair the national security.”
   Presidents have often exercised this authority to respond to emergencies of
different types and their actions have usually been sustained by the courts. In
recent decades, Presidents have invoked national security successfully to estab­
lish quotas on volumes of imports, including oil,89 to establish license-fee
systems,90 to limit imports from certain countries,91 and to allocate oil imports
exempt from import fees to certain refineries.92
   The President’s powers under § 232(b) have received a broad interpretation.
The authority of the President to take “ such action as he deems necessary” was
broadly construed by the Supreme Court in Federal Energy Administration v.
Algonquin SNG, Inc., 426U.S. 548 (1976), which upheld the President’s power
to impose license fees. Throughout its decision, the Court cited with approval
those portions of the legislative history that support the widest reasonable
interpretation of the President’s authority, such as the statement that it included
the power “ to take whatever action he deems necessary to adopt imports
[including the use of] tariffs, quotas, import taxes or other methods of import
restrictions.” 426 U.S. at 564; see also id. at 558, 561-69.
   In Algonquin, however, the Supreme Court also expressed the caveat that its
opinion applied only to measures with an “ initial and direct” effect on petroleum
imports and not necessarily to presidential action with a “ remote” effect on

   88 Cf. H arlow v F itzg era ld , 102 S. Ct 2727 (1982); Butz v. E conom ou, 438 U S 478 (1978); C o n tin en ta l Ore
C o . v. U nion C a rb id e & C a rb o n Corp., 3 7 0 U.S. 690 (1962); A la b a m a Power C o. v. A la b a m a E lectric
C o operative. I n c ., 394 F 2 d 672 (5th C ir), c e r t denied, 393 U .S. 1000 (1968)
  89 Proclamation 3279, 24 Fed. Reg. 1781 (Mar. 12, 1959) This proclamation was issued pursuant to a
predecessor statute
  90 Proclamation 4210, 9 Weekly Comp. P res. Docs. 406 (A pr 18, 1973).
  91 President C arter utilized this authoniy to prohibit imports from Iran. Proclamation 4 7 0 2 ,4 4 Fed. Reg. 65581
(Nov. 14, 1979).
  92 See , e g .. F E A v. A lg o n q u in SNG , In c., 4 2 6 U.S 548, 570-71 (1976); Pancoastal Petroleum L td. v. U dall,
348 F 2 d 805, 807 (D .C . C ir 1965).


                                                           678
imports. 426 U.S. at 571.93 This caution suggests that a court might limit the
President’s broad flexibility under the TEA to regulate imports of crude oil or
petroleum products to measures whose primary purpose and impact is confined
to imported, rather than domestic, supplies of those products. It is possible,
therefore, that an attempt to control directly the price of, or to allocate, petroleum
products refined in the United States would be ruled invalid by the courts, at least
if the impact of such controls on oil imports would be remote and indirect and if
the impact on domestic supplies would be direct. In the absence of a particular
factual situation, however, we cannot predict whether the courts would strike
down such allocation or pricing regulation.
    Exercise of authority under § 232(b) must be based on a finding that the
imports “ threaten to impair the national security.” The statute provides some
guidance with respect to that finding by listing a number of illustrative factors that
may be taken into account, as follows:
           (1) domestic production needed for projected national defense
           requirements;
           (2) capacity of domestic industries to meet defense requirements;
           (3) existing and anticipated availabilities of the human resources,
           products, raw materials, and other supplies and services essential
           to the national defense;
           (4) requirements of growth of such industries and such supplies
           and services; and
           (5) the quantities, availabilities, character and use of imported
           articles as those affect such industries and the capacity of the
           United States to meet national security requirements.
19 U.S.C. § 1862(c).94
   The legislative history of § 232(b) firmly establishes that increasing the
domestic production of oil is a legitimate national security aim. See, e.g., 104
Cong. Rec. 10542-43 (June 9, 1958) (remarks of Rep. Mills). Recent practice,
tacitly approved by the Supreme Court in Federal Energy Administration v.
Algonquin SNG, Inc., supra, suggests that reducing the consumption of oil may
similarly be a legitimate national security aim. Thus, it seems likely that a court
would sustain a presidential finding that imports of crude oil and petroleum
products “ threaten to impair the national security,” see 19 U.S.C. § 1862(b),
and thereby uphold the use of § 232(b).

   93 This dictum later was relied upon by a federal district court to strike down the Gasoline Conservation Fee
imposed by President C arter on the ground that the fee was beyond ihe scope of the authority conferred by § 232(b)
In d ependent G asoline M a rketers C ouncil v D uncan, 492 F Supp 6 1 4 ,616-18 (D.D C 1980). The court ruled that
the measure was principally a conservation measure and only indirectly a restriction on imports, and thus not
authorized by the TEA. The district court’s decision has little, if any, precedential effect, because the appeal was
dismissed as moot and the opinion vacated after the fee was repealed by Congress.
   94 The text and the legislative history o f this provision state that these considerations are illustrative but not
exclusive. See S Rep. No. 1838, 85th Cong., 2d Sess 11-12 (1958)


                                                        679
D . International Emergency Economic Powers Act

   The International Emergency Economic Powers Act (IEEPA), 50 U.S.C.
§§ 1701-1706(1982), provides the President, in the event of a national emergen­
cy, with plenary control over property that is subject to U.S. jurisdiction and in
which any foreign country or national thereof has an “ interest.” See generally
Dam es & M oore v. Regan, 453 U.S. 654, 675 (1981). If a petroleum shortage is
sufficiently severe to invoke a presidentially declared national emergency, the
IEEPA could be used to control supplies of petroleum products in which foreign
countries or foreign nationals have an “ interest.”
   The key provision of the IEEPA is § 203,50 U.S.C. § 1702(a)(1), which states
that the President may:

           (A) investigate, regulate, or prohibit—
               (i) any transactions in foreign exchange,
               (ii) transfer of credit or payments between, by, through, or
                     to any banking institution, to the extent that such trans­
                     fers or payments involve any interest of any foreign
                     country or a national thereof,
               (iii) the importing o r exporting of currency or securities; and

           (B) investigate, regulate, direct and compel, nullify, void, pre­
               vent or prohibit, any acquisition, holding, withholding, use,
               transfer, withdrawal, transportation, importation or exporta­
               tion of, or dealing in, or exercising any right, power, or
               privilege with respect to, or transactions involving, any
               property in which any foreign country or a national thereof
               has any interest;

          by any person, or with respect to any property, subject to the
          jurisdiction of the United States.95

   The reach of§ 203 is limited by § 2 0 2 ,50U .S.C . § 1701, which provides that
the President may use these authorities only to deal with an “ unusual and
extraordinary threat, which has its source in whole or substantial part outside the
United States, to the national security, foreign policy, or economy of the United
States, if the President declares a national emergency with respect to such
threat.” Section 202 also requires that the President declare a new national
emergency for each new threat before he may exercise the emergency powers. Id.

   95 This provision was taken almost verbatim from § 5(b) of the Trading with the Enemy Acl (TWEA), 50 U.S C.
app § I—44 (1982), which gave the President certain authorities “ [djuring time of war or during any other penod of
national em ergency declared by the President.” The IEEPA removed from the TWEA the President’s authorities
“ during any other period of national emergency*’ and placed those authorities in § 203(a)(1) of the IEEPA, 50
U S.C . § 1702(a)(1). The TW EA currently provides the President with authonty “ during time of war” that is
identical in most respects to that available under the IEEPA, but also permits the President to exercise some
additional powers not encom passed in the IEEPA, such as seizing and vesting of enemy property and control over
wholly domestic economic transactions S ? e 5 0 U S.C. app. § 5 (b )(l);H .R Rep No. 4 5 9 ,95th Cong , IstSess. 15
& n.23 (1977).

                                                      680
   Section 204(a) of the IEEPA, 50 U.S.C. § 1703(a), provides that the President
“ in every possible instance, shall consult with the Congress before exercising
any of the authorities granted by this chapter, and shall consult regularly with the
Congress so long as such authorities are exercised.” Section 204(b), 50 U.S.C.
§ 1703(b), requires that “ [w]henever the President exercises any of the au­
thorities granted by this chapter, he shall immediately transmit to the Congress a 1
report specifying” the circumstances necessitating the exercise of his authority;
the reasons that the circumstances constitute an unusual and extraordinary threat;
the authorities to be exercised and the actions to be taken; the reasons that such
actions are necessary; a list of foreign countries with respect to which such
actions are to be taken; and the reasons for such decisions.96
   The scope of the authority available under the IEEPA to respond to an energy
emergency, assuming the requisite findings have been made, depends on the
breadth the courts are willing to accord to the term “ interest” as used in § 203,
50 U.S.C. § 1702, in the context of a future petroleum shortage. The IEEPA does
not define the term “ interest,” but the legislative history of the statute notes that
the authorities available to the President “ should be sufficiently broad and
flexible to enable the President to respond as appropriate and necessary to
unforeseen contingencies.” H.R. Rep. No. 4 5 9 ,95th Cong., IstSess. 10(1977).
In addition, in cases decided under the TWEA (see supra at n.95) the courts have
interpreted the same language in § 5(b)(1) of that statute, 50 U.S.C. app.
§ 5(b)(1), broadly.97 The primary substantive limitation on the President’s emer­
gency authority is that § 203 of the IEEPA may not be used to regulate wholly
domestic transactions. The House Report states that:
                      '   \
        the scope of the authorities should be clearly limited to the
        regulation of international economic transactions. Therefore the
        bill does not include authorities more appropriately lodged in
        other legislation, such as authority to regulate purely domestic
        transactions or to respond to purely domestic circumstances. . . .

H.R. Rep. No. 459, supra at 10-11; see also S. Rep. No. 466, 95th Cong., 1st
Sess. 5 (1977).98
  In light of this legislative history, we believe that the President would have
broad discretion under the IEEPA to determine whether a foreign nation or
national has an “ interest” in property subject to U.S. jurisdiction, and, if so,
whether any of the authority granted in § 203 should be exercised over that

   96 There is no provision in the IEEPA fo ra legislative veto o f the President’s actions. However, the declaration erf
an emergency under the IEEPA would be subject to the NEA (see supra n 78), which provides, inter a lia , that
Congress has the authority to terminate by concurrent resolution any national emergencies declared after September
14,1976. S e e 5 0 U.S C § 1622(c) For the reasons set forth in n 35 supra, we believe this legislative veto provision
of the NEA is unconstitutional.
  97 See. e g., H ea to n v U nited States, 353 F.2d 288, 291-92 (9th Cir. 1965), cert, denied. 384 U S. 990 (1966);
U nited Stales v B roverm an. 180 F. Supp. 631, 636 (S D N .Y 1959).
  98 The House Report specifically notes that the IEEPA would not grant the President the same authority to regulate
purely domestic transactions as would be available in time of war under the TW EA, for example, regulation of the
hoarding of gold by U .S. citizens o r the extension of consumer credit by U S businesses. S ee H .R Rep No. 459,
95th Cong , 1st Sess. 15 & n.23 (1977).


                                                         681
property, provided the President does not attempt to regulate transactions that are
purely domestic in nature.
   For example, the term “ interest” would include, but not be limited to, contract
rights of foreign countries or their nationals to acquire or control the disposition
of property, such as contingent rights or royalty interests in petroleum products
owned or controlled by a company subject to U .S . jurisdiction. In the event of an
emergency meeting the requirements of § 202, 50 U.S.C. § 1701, the President
would therefore have authority to regulate the use, transportation, and disposi­
tion of those petroleum products. The authority contained in § 203 of the IEEPA
could also be used to regulate imports of petroleum products acquired from
foreign nations or nationals. For example, in time of a national emergency, the
IEEPA would give the President authority to require American companies and
foreign entities they control" to ship petroleum products they acquire abroad to
other nations.
   On the other hand, the authority would probably not extend to property within
the United States that is wholly owned by a U.S. company or individual, because
the effect of regulation of such property would most probably be considered to be
“ wholly domestic.” For example, the authority granted the President in times of a
national emergency under the IEEPA probably would not extend to authorization
of domestic pricing or allocation regulation.

E. Emergency Energy Conservation Act of 1979

   Title II of the Emergency Energy Conservation Act of 1979 (EECA), 42
U .S.C . §§ 8501-8541 (1982), provides the President with discretionary au­
thority to impose energy demand restraint measures in certain emergency cir­
cumstances as defined in that Act or to meet IEP obligations. Section 211(a) of
the EECA, 42 U .S.C . § 8511(a), authorizes the President to establish energy
conservation targets for any energy source on a nationwide and state-by-state
basis if the President determines that a “ severe energy supply interruption”
exists or is im minent,100 or that such action is required in order to fulfill
obligations of the United States under the IEP.101 If such targets are set, the states
are required to develop and submit to the Department of Energy plans to provide

  99 A merican corporations are clearly subject to the jurisdiction of the United States. See Restatem ent (S ec o n d ) c f
Foreign R e la tio n s L a w c f the U nited States, §§ 27, 30 (1965). Foreign entities they control may also be, although
they may be subject to the competing jurisdiction o f the foreign country In addition, § 203(a)(1)(B) permits the
President to “ regulate [or] direct and com pel. . [the] exercising [of] any right, power, or privilege with respect to
. . .any [foreign] property . . ” 50 U S C . § 1702(a)(1)(B) This authorizes the President to require a U.S.
company to exercise its control over foreign entities in the way the President directs, at least when the direction
furthers the purposes of other regulations imposed under the IEEPA.
   100 The definition o f the term “ severe energy supply interruption” for the purposes of the EECA differs from the
definition for purposes of the EPCA (see s u p ra 651). Section 202(1) of the EECA provides that a “ severe energy
supply interruption” includes a national supply shortage of motor fuel or c f a n y other energy source caused by an
“ interruption” in energy, including, but not limited to, imported petroleum products, or by sabotage or an act of
God. S e e 42 U .S .C . § 8502(1) (emphasis added). Section 3(8) of the EPCA limits the term to energy shortages
resulting from an interruption in the supply o f imported petroleum products, or from sabotage or an act of God. 42
U .S.C . § 6202(8)
   101 Section 202(2) of the EECA, 42 U .S .C . § 8502(2), incorporates by reference the definition of the term
“ international energy program " established by § 3(7) of the EPCA, 42 U S.C . § 6202(7).


                                                           682
“ for emergency reduction in the public and private use of each energy source”
for which any emergency conservation target is in effect. Id. § 8512(a), (b). The
President may find inadequate compliance with a target in a state and substitute a
federal plan in that state. Id. § 8513(b).'02
   If national targets are established for energy sources under the discretionary
authority of § 211(a), the President is required to make effective an emergency
energy conservation plan for uses by the federal government. 42 U .S.C .
§ 8511(c).103

F. Export Administration A ct of 1979

   Under the Export Administration Act of 1979 (EAA), 50 U .S.C . app.
§§ 2401-2420 (1982), the President may impose controls on exports, including
petroleum products and materials and technology necessary to produce pe­
troleum products, in order, inter alia, to further the foreign policy interests of the
United States, to protect the economy from a drain of scarce resources, or to
obtain leverage against countries that aid terrorists. Section 7(a), 50 U.S.C. app.
§ 2406(a), authorizes the President to prohibit or curtail the export of any goods
subject to the jurisdiction of the United States or exported by any person subject
to the jurisdiction of the United States, in order to carry out the policies of the
Act. Those policies are broad enough to allow the President to restrict the export
of petroleum products in response to a substantial shortage. In relevant part, the
Statement of Policy contained in the Act provides:
            (2) It is the policy of the United States to use export controls
          only after full consideration of the impact on the economy of the
          United States and only to the extent necessary—


                    (B) to restrict the export of goods and technology where
                 necessary to further significantly the foreign policy of the
                 United States or to fulfill its declared international obliga­
                 tions; and
                    (C) to restrict the export of goods where necessary to
                 protect the domestic economy from the excessive drain of

   102 The Secretary of Energy must approve a state plan unless he finds—
           (A) that, taken as a whole, the plan is not likely to achieve the emergency conservation target
        established for that State        for each energy source involved,
           (B) that, taken as a whole, the plan is likely to impose an unreasonably disproportionate share of
        the burden o f restrictions o f energy use on any specific class o f industry, business, or commercial
        enterprise, or any individual segment thereof,
           (C) that the requirements of this subchapter regarding the plan have not been met, or
           (D) that a measure .        is—
             (i) inconsistent with any otherwise applicable Federal law (including any rule or regulation
           under such law),
             (ii) an undue burden on interstate commerce, or
             (in) a tax, tariff, or user fee not authonzed by State law.
42 (J S.C. § 8512(c)(1).
   103 The Department of Energy has established procedures for the development, submission, and approval of state
plans and the standby federal plan 10 C F R Pt 477


                                                     683
                   scarce materials and to reduce the serious inflationary impact
                   of foreign demand.
                         *            *             *            *             *

              (8) It is the policy of the United States to use export controls to
           encourage other countries to take immediate steps to prevent the
           use of their territories or resources to aid, encourage, or give
           sanctuary to those persons involved in directing, supporting, or
           participating in acts of international terrorism. To achieve this
           objective, the President shall make every reasonable effort to
           secure the removal or reduction of such assistance to international
           terrorists through international cooperation and agreement before
           resorting to the imposition of export controls.
Id. § 2402(2)(B) & (C), (8). The statute does not, however, contain any authority
for the President to impose allocation or price controls with respect to domes­
tically produced or refined crude oil and petroleum.
   Section 7 of the EAA also places certain limitations on the export of domes­
tically produced crude oil transported by pipeline over rights-of-way granted by
the Trans-Alaska Pipeline Authorization Act, 43 U.S.C. § 1652, and on the
export of refined petroleum products. See 50 U.S.C. app. § 2406(d), (e). In
addition, petroleum products produced from the NPRs (see supra at n.33), oil
and gas produced from the Outer Continental Shelf, and crude oil transported by
pipeline over rights-of-way granted under § 28(u) of the Mineral Lands Leasing
Act (MLLA), 30 U.S.C. § 185(u), are made subject, by separate statutes, to the
requirements and provisions o f the EA A .104 Section 7(d)(3) of the EAA, 50
U .S.C . app. § 2406(d)(3), specifies that the export restrictions imposed by the
Act or by other provisions of law do not apply to exports of oil pursuant to any
bilateral international oil supply agreement entered into by the United States
before June 25, 1979, or to any country pursuant to the lEP’s oil sharing system.
Under § 103(c) of the EPCA, 42 U.S.C. § 6212(c), the Export Administration
Act may be used to implement restrictions on the export of energy sources,
materials or equipment imposed under that section. See discussion supra at 652.
G. Other Statutory Authorities

    1. Fuel Switching Authorities
  In the event of a petroleum emergency, the President may be able to use
authority under several statutes to require fuel switching in order to mitigate the
   104 Petroleum products from the NPRs, oil and gas from the Outer Continental Shelf (OCS), and crude oil
transported over MLLA nghts-of-way, are subject to all of the limitations and licensing requirements o f the EAA,
except for products that are either exchanged in similar quantities for convenience or increased efficiency of
transportation with persons o r the government of an adjacent foreign state, or that are temporarily exported for
convenience or increased efficiency of transportation across parts of an adjacent foreign state. 10 U.S C. § 7430(3);
43 U .S .C § 1354(a); 30 U .S C § 185(u). T h e Outer Continental Shelf Lands Act also specifically provides that
OCS oil or gas “ exchanged o r exported pursuant to an existing international agreement” is exempt from the export
restrictions of the EAA 4 3 U .S .C .§ 1354(d). Before any cnide oil from the NPRs or any product refined therefrom
or crude oil subject to MLLA restrictions may be exported, the President must find, in addition to the requirements
imposed by the E A A , that such exports will not diminish the total quality o r quantity of petroleum available to the
United States and that such exports are in the national interest and are in accord with the EAA 10 U.S C. § 7430(e),
30 U S C § 185(u)


                                                        684
effects of the shortage and reduce dislocations in energy supplies. Fuel switching
encompasses two types of emergency authority: (1) authority to prohibit the
 burning of petroleum or other fuels; and (2) authority to assure access to supplies
of alternate fuels by allocation or mandatory interconnections, and possibly to
 augment available supplies through increased production or curtailed exports.
    The President is given the authority to prohibit the burning of particular fuels
 by power plants and major fuel-burning installations by two statutes. Section 607
of the Public Utility Regulatory Policies Act of 1978 (PURPA), 15 U.S.C. § 717z
 (1982), authorizes the President to prohibit the burning of natural gas by any
electric power plant or major fuel-burning installation. Exercise of this authority
depends on a finding by the President of the existence or imminence of a severe
 natural gas emergency that will endanger the supply of natural gas for high-
priority uses. Section 404(b) of the Powerplant and Industrial Fuel Use Act
(FUA), 42 U.S.C. §§ 8301-8484 (1982), empowers the President to prohibit the
use of petroleum or natural gas as a primary energy source by any electric power
plant or major fuel-burning installation. Exercise of this authority requires a
 finding of a severe energy supply interruption, as that term is defined in the EPCA
(see supra at 6). See 42 U.S.C. § 8374(b).
    In addition to prohibiting the use of a particular fuel during an emergency, the
President would have the authority under various statutes to assist the recipients
of prohibition orders in obtaining alternate fuel supplies. During severe energy
supply interruptions as defined in the EPCA, the President could allocate and
require the transportation of coal for the use of any electric power plant or major
fuel-burning installation, pursuant to § 404(a) of the FUA, 42 U.S.C. § 8374(a).
Section 202(c) of the Federal Power Act (FPA), 16U.S.C. §§ 791a-828c (1982),
would allow the Department of Energy to order the temporary interconnection of
facilities, and such generation, delivery, interchange, transmission, or power
wheeling of electric energy as in its judgment would best meet the emergency.
See 16 U.S.C. § 824a(c). In addition, under § 210 of the FPA, 16 U.S.C. § 824i,
the Federal Energy Regulatory Commission (FERC) would have the authority to
order the physical connection of a cogeneration facility, small power production
facility, or transmission facilities of any electric utility with the facilities of any
other electric utility, federal power marketing agency, geothermal power pro­
ducer, qualifying small power producer, or cogenerator. Section 211 of the FPA,
 16 U.S.C. § 824j, would authorize the FERC to order electric utilities to provide
wheeling transmission services, including any necessary enlargement of trans­
mission capacity, for any other electric utility, geothermal power producer, or
federal power marketing agency.
    Certain deliveries of natural gas could also be facilitated under the Natural Gas
Act (NGA), 15 U.S.C. §§ 717-717z (1982). Section 7 of the NGA, 15 U.S.C.
§ 717f, authorizes the FERC to order a natural gas company to extend or establish
transportation facilities to sell natural gas to local distributors. Pursuant to § 303
of the Natural Gas Policy Act (NGPA), 15 U.S.C. § 3363 (1982), the President
may allocate supplies of natural gas during an emergency as defined by § 301 of
the NGPA in order to assist in meeting natural gas requirements for high-priority
users of natural gas; the definition of an emergency is the same as set forth under

                                         685
the PURPA, and excludes energy supply emergencies not involving a significant
natural gas shortage. See 15 U .S.C . §§ 3361, 3363. Section 302 of the NGPA,
15 U.S.C. § 3362, provides that the President’s authority to direct interstate
pipelines or local distribution companies served by interstate pipelines to con­
tract for the purchase of emergency supplies of gas is limited to an emergency as
defined by § 301. Thus, the President’s authority under the NGPA to require
allocation of natural gas supplies directly to affected users is limited to natural gas
emergencies. In the event of a petroleum shortage, that authority therefore would
probably not be available, for example, to allocate supplies to users with a dual
natural gas and petroleum capability, unless there were also a significant natural
gas shortage.105
   Finally, in addition to incremental production of crude oil or natural gas
pursuant to § 106 of the EPCA, 42 U.S.C. § 6214 (see supra at 653-54), or
export controls on supplies of energy imposed under § 7 of the EAA, 50 U.S.C.
§ 2 4 0 6 ,o r§ 103 of the EPCA, 42 U.S.C. § 6212 (see supra at 683-84,652-53),
domestic energy supplies might also be increased by terminating any export
authorizations granted under § 3 of the NGA, 15 U.S.C. § 717b, or § 202(e) of
the FPA, 16 U .S.C . § 824a(e).

    2. Miscellaneous Statutes

   A number of other statutes provide the President with selective authority to
affect the use or distribution of petroleum products or to take other measures to
respond to a petroleum emergency, authority that may be available to respond to a
petroleum shortage if the specific triggering requirements of each statute are met.
Pursuant to § 36 of the MLLA, 30 U.S.C. § 192, the United States may demand
that any royalty accruing to it under an oil or gas lease be paid in oil or gas. The
Outer Continental Shelf Lands Act, 43 U.S.C. §§ 1331-1356 (1982), gives the
United States the right of first refusal to purchase OCS oil at market prices during
“ time of war or when the President shall so prescribe.” 43 U .S.C . § 1341(b).
Other measures available to the President might include facilitating transporta­
tion of petroleum products in times of emergency;106 modifying air pollution
control requirements in times of an emergency to allow efficient use of available
energy sources;107or providing technical assistance, funds and personnel to states

   105 The allocation authority in § 101(a) o f the DPA, 50 U .S .C app § 2071(a), could possibly be used in a
petroleum emergency to allocate natural gas to defense agencies and contractors for defense needs However, that
authonty could not be used to allocate natural gas supplies in the civilian market, in the event of a petroleum
emergency, unless natural gas were also in sh o rt supply and necessary for the needs of national defense, as required
by § 101(b), 50 U .S .C app. § 2071(b) S e e su p ra at 665-66.
   106 Under the Interstate Commerce Act, a s am ended, 49 U S.C . §§ 10101-11901 (1982), the Interstate Com­
merce C ommission could authorize the entry o f new motor earners or water carriers into temporary service if they
were needed to ensure movemenf of essential petroleum products, or could issue priority orders during an
emergency situation for rail movement of commodities, including petroleum products. 49 U .S.C. §§ 10928,
11123. TheM agnuson Act, 5 0 U S.C §§ 191-198 (1982), authorizes the Secretary of TVansportation to make rules
and regulations governing the movement o f any vessel within the territorial waters of the United States if the
President declares a national emergency to exist by reason of actual or threatened war, insurrection or invasion, or
disturbance or threatened disturbance in the international relations of the United States. 50 U.S C. § 191.
   107 Section 110(0 of the Clean Air Act, 42 U S C . § 7410(0, permits the temporary modification of a state’s air
pollution control program upon a presidential finding of a severe national or regional energy emergency.


                                                        686
or to foreign countries in order to minimize the effects of a petroleum shortage.108

          II. Legal Bases for Specified Energy Preparedness Activities

   Consistent with § 3 of the EEPA, this Part addresses how the statutory
authorities outlined in Part I support the enumerated energy emergency prepared­
ness activities of the United States. See supra n.2. Since no petroleum emergency
is likely to be isolated in cause, effect, or remedy, any or all of the authorities
described above may, in the appropriate circumstances, provide some basis for
the President to respond in some fashion, directly or indirectly, to a particular
crisis. In most petroleum emergencies it is likely that several different statutory
authorities would be available to the President. The scope of this discussion is
therefore necessarily limited to identifying the primary statutory authorities that
provide a basis for the enumerated preparedness activities, failure to mention
other less directly applicable authorities should not be interpreted to suggest that
the President could not use such authorities to respond to a particular state of
facts, if the requirements of those statutes were met.

A. Authority to Implement the IEP

   The IEP Agreement, adopted in response to the 1973-74 oil em bargo,
provides a cooperative system designed to reduce the vulnerability of Participat­
ing Countries to future supply disruptions and to dependence on imported oil.
The IEP was formally adopted by 16 countries in 1974.109 It was provisionally
entered into as an executive agreement by the President. 27 U.S.T. 1685,
T.I. A.S. No. 8278 (Nov. 18, 1974). The United States, on January 9, 1976, gave
its notification that, having complied with constitutional procedures by obtaining
the necessary legislation, it consented to be bound by the Agreement.110

    1. Obligations Imposed by the IEP Agreement

   The IEP Agreement imposes four principal substantive obligations on Par­
ticipating Countries as follows:

   108 Under the Disaster Relief Act of 1974, 42 U S.C. §§ 5121-5202 (1982), upon finding that an emergency or
major disaster exists, the Prestdent could direct any federal agency to utilize its available resources and personnel in
support of state and local disaster assistance efforts 4 2 U .S .C . §§ 5145,5146. The Foreign Assistance Act of 1961
empowers the President lo allow federal agencies to furnish services and commodities on an advance-of-funds or
reimbursement basis to friendly countries and international organizations, and to waive certain regulations
governing the making, performance, amendment, or modification of contracts and the expenditure of funds by the
federal government, if he determines such action to be in furtherance of the purpose of the Act to “ support" or
"promote economic or political stability” through provision of foreign assistance. 22 U .S.C . §§ 2346,2357, 2393.
   109 See D igest c f U S Practice in l n t 'l L a w 560 (1974). Those countries were Austria, Belgium, Canada,
Denmark, Ireland, Italy, Japan, Luxembourg, the Netherlands, Spain, Sweden, Switzerland, Turkey, the United
Kingdom, the United States, and West Germany Greece, Iceland, New Zealand, Norway, and Portugal have since
consented to be bound by the Agreement.
   110 S ee D igest c f U .S Practice in ln t’l L a w 650 (1975). The enabling legislation was contained in Title II of the
EPCA, 42 U S C. §§ 6271-6275, enacted in 1975, Pub. L. No. 94-163, Title II, 89 Stat 871 (1975).


                                                          687
        a. Emergency Reserves (Chapter I)

   Each Participating Country must maintain emergency reserves equal to 90
days of net oil imports. This commitment may be satisfied by existing oil stocks,
including stocks in tankers and pipelines, fuel switching capacity, or standby oil
production, to the extent decided by the Governing Board, based on certain
determinations and studies required by the Annex to the IEP Agreement.

       b. Demand Restraint (Chapter II)

   Each Participating Country must develop or have ready a contingent program
of demand restraint measures that will enable it to reduce oil consumption, in the
event of activation of the IEP’s emergency system (see infra at 689).

       c. Oil Sharing (Chapter III)

   Each Participating Country is required to take necessary measures to carry out
the international allocation of oil among Participating Countries if required by
activation of the emergency system (see infra at 689). A complex formula
provides for calculation of “ supply rights” and “ allocation rights and obliga­
tions” of Participating Countries. This calculation takes into account historic
levels of consumption and actual domestic production and net imports available
during an emergency, and assumes that each Participating Country will absorb
some of the shortfall through the use of demand restraint measures and emergen­
cy reserves. See infra at ns. 112 & 113.

       d. Information Exchange (Chapter V)

    Participating Countries are required to provide or make available to the IEA
certain information necessary for monitoring the international supply of pe­
 troleum and ensuring the efficient operation of the emergency system. The
 information system established by the IEP Agreement consists of two sections:
(1) a general section, requiring the communication of non-proprietary informa­
tion on the international oil market and activities of oil companies; and (2) a
special section requiring submission of proprietary information necessary to
 implement emergency m easures."1 Each Participating Country is required to
take appropriate measures to ensure that oil companies operating within its
jurisdiction make such information available as is necessary to fulfill the informa­
tion obligations of that member.

   1,1 A critical feature of the special information system is submission by oil companies of certain proprietary
information in Questionnaire A and by m ember governments in Questionnaire B. If there is reason to believe that a
senous oil supply disruption may be developing that could reach the 7 percent trigger (see infra at 689), the
Secretariat, following contact with the m em ber governments, may request submission of those questionnaires by
participating oil companies and by member governments. Each member government makes its own decision as to
w hether o r how to allow oil companies to respond. In the United States, this would be accomplished by issuance of
an antitrust clearance by the Secretary of Energy, with the concurrence of the Attorney General, pursuant to the
regulations and the Voluntary Agreement implementing § 252


                                                       688
    2. Activation of the IEP Emergency System

   The core of the IEP is Chapter IV, which outlines the circumstances that trigger
the IEP emergency system. The emergency system may be triggered when one or
more Participating Countries sustains or is likely to sustain an oil supply shortfall
of more than 7 percent, measured against final oil consumption during a specified
base period. The IEP provides for both a “ selective” and a “ general” trigger. A
selective trigger may be declared if one or more Participating Countries suffers a
7 percent or greater shortfall.112 In the event of a selective trigger, countries may
meet their allocation obligations by any measure of their choosing, including
demand restraint measures or the use of emergency reserves. A general trigger
may be declared only if the Participating Countries as a whole suffer at least a 7
percent reduction in oil supplies. Declaration of a general trigger activates the
supply rights and allocation rights and obligations of Participating Countries as
calculated according to Chapter III, and does not allow the same flexibility to
choose emergency measures that is permitted under a selective trigger."3
   Article 22 of Chapter IV of the IEP Agreement also provides that the Govern­
ing Board may decide, by unanimous vote, to “ activate any appropriate emer­
gency measure not provided for in this Agreement, if the situation so requires.” 114

    3. Statutory Authority to Implement the IEP Agreement

   To the extent that statutory authority is required for or relevant to implementa­
tion of the obligations of the United States under the IEP, that authority is
provided primarily by the EPCA and Title II of the EECA.115We address here the
scope of that authority with respect to the various obligations created by the IEP
Agreement.

   112 A selective tngger may be initiated by a request from an affected country or countries to the Secretanat of the
IEA. If the Secretanat makes a positive finding that a 7 percent shortfall exists or is imminent, activation occurs and
emergency measures are implemented within 15 days, unless within 6 days after the Secretanat's finding the
Governing Board, by a weighted majonty vote, decides not to activate the system or to require only partial
activation. If within 72 hours of the initial request the Secretariat does not make a positive finding, the country may
request the Governing Board to consider the situation. The Governing Board must meet within 48 hours, and within
an additional 48 hours must make its finding whether the requisite shortfall exists If it does so find, it must decide
whether to activate emergency measures If a selective trigger is declared, the country requesting that action must
absorb the first 7 percent o f the shortfall Once that country has absorbed that amount of the shortfall, it has an
allocation nght equal to the amount o f the shortfall above 7 percent. The other Participating Countnes share the
obligation to satisfy this allocation nght on the basis of their consumption dunng a specified base penod.
   113 The procedure for activation of the general trigger is the same as for a selective trigger. See su p ra n 112 In the
event of an overall 7 percent or greater shortfall, each ftirticipating Country has a supply right equal to its base period
final consumption, after deducting required demand restraint and emergency reserve drawdown amounts. If a
country's supply right exceeds the sum of its available domestic production and net imports during an emergency, it
has an allocation right that entitles it to additional net imports from the other Participating Countries equal to that
excess If a country's available domestic production and net imports dunng an emergency exceed its supply right, it
has an allocation obligation that requires it to supply other farticipating Countnes, directly or indirectly, with a
quantity o f oil equal to that excess
   114 The scope of Article 22 is subject lo some debate See infra n 133.
   115 Other statutes may also provide authonty with respect to petroleum products and emergency preparedness
activities that could be used by the President in connection with IEP activities if the particular requirements of those
statutes are met. Those authorities are discussed below in connection with the authority for participation in
“ subcrisis” IEP activities. See infra at 692-97


                                                          689
       a. Emergency Reserves

   Under Chapter I of the IEP Agreement, a Participating Country’s emergency
reserve obligation may be met, inter alia, by private stocks of petroleum
products. We have been informed by the Department of Energy that the level of
private stocks maintained by U .S. companies has been and is expected to be
sufficient to meet that obligation. We note that certain provisions of the EPCA
and other statutes give the President discretionary authority that could be used to
establish or draw down petroleum product reserves; if the President were to
determine that such actions would be appropriate under the IEP Agreement and
met the conditions otherwise specified in those statutes. For example, the
President has discretionary authority to implement an IPR (see supra at 655), and
to use reserves in the SPR in fulfillment of “ obligations of the United States under
the international energy program” (see supra at 655-56). The IEP Agreement
also provides that a Participating Country’s emergency reserve obligation may be
met by fuel switching authorities or standby oil production, to the extent decided
by the Governing B oard.116 Other relevant statutory authorities may therefore
include the fuel switching authority granted under various federal statutes,117 and
the authority under § 106 of the EPCA, 42 U.S.C. § 6214, and 10 U.S.C.
§ 7422(b), to accelerate production of crude oil and natural gas on federal and
state lands or petroleum products from the N PR s."8
   We wish to emphasize, however, that the President’s authority under those
statutes is discretionary, and that any action taken would have to be in accordance
with the specific terms of those statutes.' No statute requires the President to take
particular actions, or to use particular reserves, in order to implement the
emergency reserve obligation of the United States under Chapter I of the IEP
Agreement.

       b. Demand Restraint Measures

   Statutory authority for establishment of a contingent demand restraint program
as required by Chapter II of the IEP Agreement is available under §§201 and 202
of the EPCA, 42 U.S.C. §§ 6261 & 6262, providing for establishment and
implementation of federal energy conservation contingency plans,119and Title II
of the EECA, 42 U.S.C. §§ 8501-8541 (1982), directing the development of
state energy conservation contingency plans.120These plans may be implemented
upon a discretionary presidential finding that they are necessary “ to fulfill
obligations of the United States under the international energy program.” 121
Demand restraint could also be accomplished or facilitated by restricting supplies

   116 We have been informed by the Department of Energy that the Governing Board has not yet taken action to
determ ine the extent to which the emergency reserve commitment may be satisfied by oil stocks, fuel switching
capacity, and standby production
   1,7 S e e su p ra at 685-87
   118 S e e su p ra at 6 53-54 & n.33.
       S e e s u p ra at 656-57.
   120 S e e su p ra at 682-83.
   121 S e e su p ra at 682.


                                                   690
of petroleum products through the TEA,122 or by relying on market forces to
dampen demand. In addition, the IEP Agreement allows a Participating Country
to substitute reserves held in excess of its emergency reserve commitment for
demand restraint measures.

       c. Oil Sharing

   Section 252 of the EPCA, 42 U.S.C. § 6272, allows domestic oil companies
to participate in meeting the allocation obligations of the United States under the
IEP by establishing a framework for cooperation and by providing an antitrust
defense for actions taken in accordance with those plans.123 If necessary, such
voluntary actions may be supplemented by mandatory regulation under § 251,
which provides the President with authority to take actions necessary to fulfill
obligations of the United States under the allocation provisions of the IEP, as set
forth in Chapters III and IV of the Agreement. As discussed above, the Presi­
dent’s authority under § 251 encompasses the authority to require companies
subject to the jurisdiction of the United States to divert oil supplies to other
Participating Countries in satisfaction of the United States’ allocation obligations,
and to establish a domestic “ fair sharing” program of allocation among oil
suppliers as necessary to ensure successful implementation of the IEP emergency
system .124The authority provided in §§ 251 and 252 with respect to fulfillment of
allocation obligations of the United States is available only if the emergency
system has been activated in accordance with the requirements of Chapter IV of
the Agreement.125

       d. Information Exchange

   Sections 254 and 252 of the EPCA, 42 U.S.C. §§ 6274 & 6272, establish
procedures by which the United States may meet its obligations to provide
information to the IEA. Section 254 authorizes the Secretary of State to provide
to the IEA information and data related to the energy industry that is required to
be submitted under the IEP.126 The provisions of § 252 governing cooperation
among and the antitrust defense for domestic oil companies (see supra at
660-62), as implemented by the applicable regulations, Voluntary Agreement,
and Plan of Action, govern the supplying by oil companies of information
required under Chapter V of the IEP Agreement and the availability of the
antitrust defense for such activities. As implemented, the antitrust defense

   122 As with the President’s authonty with respect lo emergency reserves (see su p ra at 690), implementation of
such plans is a discretionary decision.
   123 S ee supra at 660-62.
   124 S ee supra at 659-60.
   125 S ee infra at 693-94
   126 This information may include data supplied by oil companies to the Department of Energy for transmission to
the IEA, or data collected by the Department o f Energy pursuant to other statutory authonty, such as the Energy
Supply and Environmental Coordination Acl, 15 U S.C § 796, and the Federal Energy Administration A ct, 15
U.S C. § 772. Such information may be transmitted by the Department of Energy to the Department of State, for
transmission to the IEA upon certification by the Secretary of State that the information is required to be submitted
under the IEP S e e 42 U S C. § 6274(a), (d).


                                                       691
generally covers participating U .S. company advice and consultations in IEA
meetings and system tests. If confidential, proprietary data is to be furnished or
exchanged prior to activation of the IEP emergency system, § 5(b)(2) of the
current Voluntary Agreement requires the prior approval of the Secretary of
Energy, after consultation with the Secretary of State, and the concurrence of the
Attorney General, after consultation with the FTC.127 When the emergency
system has been activated, § 5(b)(3) of the Voluntary Agreement confers anti­
trust protection, without the need for further clearance, with respect to the
provision or exchange of “such types of confidential or proprietary information
as are reasonably required to implement” the Voluntary Agreement and ap­
proved plans of action.128

   4. December 10, 1981, Decision of the Governing Board with Respect to
                           Subcrisis Activities

   On December 10, 1981, the Governing Board of the IEA adopted by unan­
imous vote a “ Decision on Preparation for Future Supply Disruptions” outlining
a basis for consultation among Participating Countries in the event of a so-called
“ subcrisis” situation— i.e., a disruption in oil supplies short of the 7 percent
trigger required to activate the emergency system. The preamble to the Decision
reflects that it is based on the following considerations:
           — disruptions in oil supply which did not reach the 7 percent level
             required to trigger the emergency allocation system have re­
             cently caused and could again cause damage to Member coun­
             try economies through sharp oil price increases;
           — IEA countries should be better prepared to contribute to pre­
             venting a disruption in oil supply from again resulting in
             sharply higher prices and severe economic damage;
           — allowing market forces to operate and strengthening them
             where possible will improve the balance between supply and
             demand and the distribution of oil in short supply;
           — supplementary action by governments may be necessary in
             those areas where market forces do not sufficiently counteract
             the adverse impact o f supply disruptions;
           — when such action is determined to be necessary, it should be
             light-handed and flexible in responding to the specific situation

   127 Section 5(b)(2) of the current Voluntary Agreement (see 41 Fed. Reg 14000(Apr 1,1976)) requires the prior
approval o f the Secretary of Energy, with the concurrence of the Attorney General, for any transmittal or exchange of
confidential or proprietary information or data by oil companies to the IEA or to each other Company-specific ( i.e . .
disaggregated data) m ust be aggregated by the Department of Energy or the IEA prior to disclosure toothers, unless
the Secretary of Energy, after consultation with the Secretary of State and with the concurrence of the Attorney
G eneral, “ has determined that such exchange or disclosure is necessary to develop, prepare, or test emergency
allocation m easures."
   128 The companies are required to notify the Department of Energy, the Attorney General, and the FTC of the
types o f information and data provided The Secretary of Energy, after consultation with the Secretary o f State, the
Attorney General, and the FTC, may prescribe terms and conditions for the continued exchange or provision of
information or data in an emergency situation See 41 Fed Reg. 14000 (Apr. 1, 1976)

                                                        692
              at hand and at the same tim e be taken prom ptly and
              effectively; . . . .
   The December 10, 1981, Decision provides for monitoring by the IEA of oil
markets in order to assess the nature and probable impact of future supply
disruptions;129 requires the Participating Countries to consult with each other and
with the Secretariat in the event of a “ subcrisis” supply disruption in order to
refine the Secretariat’s assessment of the supply, demand, and stock situation; and
provides that in the event of a “ subcrisis” supply disruption the Governing Board
will meet to decide what action, if any, is necessary to meet the situation. The
Decision lists several illustrative measures that could be considered by the Board
in that event, such as discouragement of abnormal spot market purchases or other
undesirable purchases, lowered consumption, short-term fuel switching, high
levels of indigenous production, changes in stocks and stock policies, and
informal efforts to minimize and contain the effects of supply imbalances. The
Decision specifically recognizes that “ detailed methods of implementation [of
any such measures] will be decided by governments in accordance with national
law and the IEP, and could vary from country to country while aimed at achieving
the overall result desired on an integrated basis.” It specifies further that con­
sultation with oil companies concerning any measures that might later be agreed
to would be undertaken by the governments having jurisdiction over those
companies.
   The United States voted in favor of the December 10, 1981, Decision and
made the following statement explaining its interpretation of the effect of the
Decision:
          The United States . . . welcomes this Decision. At the same time
          we must state for the record our understanding of it. The United
          States remains committed to reliance on free market forces as the
          most effective response to supply disruptions. We are pleased to
          note the inclusion of this thought in the preamble of the Decision
          as a guiding principle for IEA discussions of market disruptions.
          The Decision establishes a basis for future IEA consultations in
          the event of subtrigger supply disruptions. However, it does not
          commit IEA countries in advance as to the specific actions which
          they might take in such circumstances. Moreover, we note the fact
          that any actions taken in response to future disruptions must be
          consistent with national law and the Agreement on an Interna­
          tional Energy Program, and may vary from country to country.
  As this statement recognizes, the December 10, 1981, Decision of the Govern­
ing Board does not impose any mandatory obligations on the United States or on
any other Participating Country to take particular actions in a “ subcrisis”

   129 Specifically, the Decision states that the Executive Director of the IEA may, after consultations with
f^rticipating Countnes, activate submission of Questionnaires A and B “ consistent with procedures established for
the emergency allocation system” in the event of a supply disruption.

                                                    693
situation. Rather, it provides only a requirement for future IEP consultations in
the event of a “ subcrisis” supply disruption.130 The text of the Decision makes
clear that it does not commit IEP countries in advance to particular actions they
might take in responding to such situations. Therefore, the Decision itself has no
independent legal significance, and presents no legal issue with respect to the
President’s authority to take steps to implement the Decision.
    The December 10, 1981, Decision contemplates, however, that the Governing
Board may decide on specific actions in the future, in the event of a particular
 “ subcrisis” supply disruption. It is difficult to speculate as to what authority the
President (or participating oil companies) would have to implement any future
decision of the Governing Board in a “ subcrisis” supply disruption, as that
analysis would necessarily depend on the details of the action taken by the
Governing Board. The December 10, 1981, Decision suggests that primary
reliance would be placed on the operation of market forces to improve the supply/
demand imbalance and to equalize the distribution of oil in short supply, and on
informal, non-mandatory efforts by Participating Countries to strengthen those
market forces. These efforts could include, for example, increased informal
consultation among Participating Countries and between Participating Countries
and oil companies subject to their jurisdiction, and public appeals by member
governments for voluntary measures such as demand restraint, use of alternate
fuels, increased indigenous production, and use of private reserve stocks. Imple­
mentation of informal measures such as these by the President would not require
particular emergency statutory authority.131
    Questions about the scope of the President’s statutory authority and the
authority of individuals and oil companies to cooperate voluntarily would arise if,
in a “ subcrisis” supply disruption, the Governing Board were to adopt mandato­
ry measures requiring specific types of “ supplementary action” by Participating
Countries. See Preamble to December 10, 1981, Decision.132 Presidential au­
thority to implement a “ subcrisis” decision of the Governing Board that imposes
mandatory obligations may be available, depending on the circumstances, under
certain of the statutory authorities described in Part I above.
    However, a significant limitation on the President’s authority to take action for
the purpose of implementing allocation of oil supplies required by a “ subcrisis”
decision of the Governing Board, and on the ability of oil companies to cooperate
voluntarily in such allocation, is imposed by §§ 251 and 252 of the EPCA, 42

   130 The Decision does contain provisions concerning the monitoring of oil markets by the Secretariat and
activation of the Questionnaire A and B systems These provisions, however, are specifically limited to the
procedures established by the IEP Agreement, and therefore do not expand the existing obligations of Participating
C ountnes under that Agreement.
   131 As we discuss infra, however, no statutory antitrust defense would be available for private individuals and
companies with respect to voluntary actions taken in response to such efforts.
   132 Any such actions, if they purport to impose new or additional obligations on fcrticipating Countries, would
have to be taken by unanimous vote of the Governing Board. S ee Art. 61.1(b) (decisions which impose new
obligations on Participating Countries that are not already specified in the Agreement must be by unanimous vote).


                                                      694
U.S.C. §§ 6271 & 6272.133 Under existing statutes, the President has no au­
thority to direct allocation of petroleum products for the purpose of fulfilling
allocation obligations imposed by the IEP, and oil companies have no antitrust
defense with respect to voluntary actions to meet those allocation obligations,
except as provided in §§ 251 and 252 of the EPCA. See 42 U .S .C .
§ 6271(c)(2);'34 id. § 6272(a).135 As was made clear by the amendments to
§§ 251 and 252 added in 1982 by the EEPA,136 those sections do not apply to
“ subcrisis” activities, even if directed by the Governing Board pursuant to
Article 22.137 We believe Senator McClure’s statements in debate on the amend­
atory provisions of the EEPA are dispositive on that point:
           The argument has been made that article 22 confers authority on
           the IEA Governing Board to trigger an allocation system during a
           subcrisis situation, and that the section 252 antitrust defense
           would then be applicable to U.S. oil company participation in the
           allocation program. This argument is incorrect, section 252
           would not apply in that situation.
              By amending sections 251 and 252 as I have proposed, we
           would hopefully avoid misinterpretations of those provisions by
           future administrations here in the United States, by other IEA
           countries, or by the IEA itself. We would thus insure that the
           authority conferred by sections 251 and 252 will apply only to
           crisis situations—those involving at least a 7-percent shortfall—
           in accordance with the intent of the Congress.
128 Cong. Rec. S 6065 (daily ed. May 26, 1982) (remarks of Sen. McClure).
Thus, § 251 would provide no authority for the President to direct any allocation

   133 This analysis assumes that ihe Governing Board could require some limited sharing of oil stocks or supplies in
a “ subcrisis” situation We note, however, that a question exists whether the Governing Board could require any
mandatory oil sharing in any supply disruption short of the 7 percent “ tngger.” The emergency m easures provided
for in the IEP Agreement, including mandatory demand restraint measures under Chapter II and allocation of oil
under Chapter III, can be activated only “ in accordance with [Chapter IV] ” S ee Chap IV, Art 12 Article 22 of
Chapter IV prqvides that the Governing Board may unanimously, at any time, “ activate any appropnate emergency
measures not provided for in the Agreement, if the situation so requires.” It is debatable whether this general
language in Article 22 allows the Governing Board to circumvent the carefully circumscribed and negotiated
provisions of Chapters II, III, and IV, which link demand restraint obligations and allocation nghts and obligations
directly to the existence of a 7 percent shortfall in oil supplies of one or more Participating Countries. It is arguable
that the reference in Article 22 to “ appropriate emergency measures n ot provided f o r in the A g reem en t ” (emphasis
added) means that Article 22 contemplates emergency measures o th er than mandatory demand restraint and
allocation requirements, which are already provided for in the Agreement
   134 “ No officer or agency o f the United States shall have any authority, other than authority under this section [i.e.,
§ 251], to require that petroleum products be allocated to other countries for the purpose of implementation o f the
obligations of the United States under the international energy program ”
   135 “ Effective 90 days after December 22, 1975, the requirements of this section [i.e., § 252] shall be the sole
procedures applicable to—
         (1) the development or carrying out of voluntary agreements and plans of action to implement the
         allocation and information provisions of the international energy program, and
         (2) the availability of immunity from the antitrust laws with respect to the development or carrying
         out of such voluntary agreements and plans of action.”
   136 See supra at 660
   137 The United States, as a member o f the Governing Board, would be able to veto any proposed decision that
would require such allocation.


                                                           695
of oil for the purpose of implementing a Governing Board decision in a “ sub­
crisis,” 138 and § 252 would provide no authority or antitrust defense for oil
companies to participate in such an allocation.139
   To the extent that any mandatory “ subcrisis” measures adopted by the Govern­
ing Board would require the President to take particular implementing actions
other than the allocation of oil, the President’s authority would derive from
existing statutory authorities other than §§ 251 and 252 of the EPCA. Such
authorities may include, for example, other provisions of the EPCA and Title II of
the EECA that may be used to fulfill the United States’ “obligations under the
[IE P]” — i.e. , §§ 151-161, 2 0 1 -2 0 2 , and 254 of the EPCA, 42 U .S.C .
§§ 6 2 3 1 -6 2 4 1 , 6261-6262, 6274, and Title II of the EECA, 42 U .S.C .
§§ 8501-8541.140
   Additional authority might be available under other statutory authorities de­
scribed in Part I above, if domestic circumstances were to provide an adequate
basis for use of those authorities. For example, an international disruption in the
supply of petroleum products may result in an interruption in the supply of
imported petroleum products in the United States of sufficient length and severity
to trigger a “ severe energy supply interruption.” This would make available to
the President, for example, the authority in § 106 of the EPCA, 42 U.S.C.
§ 6214, to require accelerated rates of production of crude oil on fields located on
designated federal and state lands,141 and the authority in § 404(b) of the FUA, 42
U .S.C . § 8374(b), to prohibit the use of natural gas or petroleum in power plants
and other major fuel-burning installations.142
   Likewise, in the event of an international shortage in petroleum products that
did not reach the “ trigger” level, the President could determine that the shortage
would affect the national defense preparedness of the United States and therefore
use the authorities in the DPA relating to priority performance of contracts,
allocation of materials and facilities, and activation of the Executive Reserve, in
accordance with the specific requirements of those provisions.143 In addition, a
presidential declaration of an emergency under the IEEPA, if the circumstances

   138 Jn addition, the waiverprovisionw § 7(d)(3) of the EAA, 5 0 U .S .C app § 2406(d)(3), would not be available
unless the IEP emergency system had been activated S ee su p ra at 683-84.
   139 Section 252 also limits the availability o f an antitrust defense with respect to the furnishing and exchange of
information by oil companies pursuant to th e provisions of Chapters IV and V of the Agreement.
   140 Arguably, a unanimous decision by the Governing Board requinng specific actions by Participating Countries
would impose "obligations” on the United States “ under the [IEP]” within the language of those provisions. Article
66 of the IEP Agreement provides that the Participating Countnes “ sh a ll take the necessary measures                 to
implement the A greement and decisions ta k e n by the G overning B o a rd ” (emphasis added). In the absence of
persuasive legislative history to the contrary o r specific limiting language, such as exists with respect to §§ 251 and
252, the authonty in §§ 151-161, 201-202, an d 254 of the EPCA, and Title II of the EECA might be interpreted (o
extend to all “ obligations” o f the United States under the IEP, including mandatory measures required by a
unanimous decision of the Governing Board. Whether decisions taken in this manner constitute IEP “ obligations”
within the meaning of those provisions, however, may be subject to some debate Because of the unanimity required
by Article 61 1(b), no such “ obligations” could be imposed on the United States without its consent Moreover, this
conclusion could not apply to substantive amendments to the IEP Agreement after 1974, which are excluded from
the definition o f the IEP for purposes of the EPCA. See su p ra at n 28.
   141 S e e su p ra at 653—54
   142 S e e su p ra at 685
   143 S e e su p ra at 662-680. The President could use the authority in § 101(c) of the DPA, 50 U S C app. § 2071(c),
to allocate materials and supplies in order to maximize energy production, without making the finding of a national
defense nexus required by other sections o f the Act


                                                          696
of an international supply disruption met the threshold requirements established
by that Act, would trigger presidential authority to control disposition of property
in which a foreign country or national has an interest.144
   However, the President could not use statutory allocation authority, for exam­
ple, under the IEEPA, to require the international allocation of petroleum
products among Participating Countries solely to implement a “ subcrisis” deci­
sion of the Governing Board that requires Participating Countries to participate in
an oil sharing plan.145 In addition, no antitrust defense would be available under
§ 708 of the DPA for any voluntary international allocation made by oil com ­
panies to support implementation of such a “ subcrisis” decision. See 50 U .S.C.
app. § 2158(a)(o); 42 U.S.C. § 6272(a), discussed supra at 70-72.

   5. National Emergency Sharing Organization

   The term National Emergency Sharing Organization (NESO) refers to the
agency or entity within each IEP Participating Country that is responsible for
general liaison with the IEA on matters of international oil allocation during an
emergency and for national oil emergency matters. Authority for the President to
establish a NESO or to provide that the functions of a NESO be performed by an
existing agency or department within the government stems from 3 U.S.C. § 301
and congressional implementation of provisions of the IEP Agreement in the
EPCA and the EECA. By executive order the President has designated the
Department of Energy to function as the NESO for the United States. See Exec.
Order No. 11,912,3C.F.R. 114(1976), asam endedby Exec. Order No. 12,038,
3 C.F.R. 136 (1978), and Exec. Order No. 12,148, 3 C.F.R. 427 (1979).

   6. Emergency Sharing System

   The “ emergency sharing system” is a term that has been used to refer to those
obligations as set forth in the IEP Agreement that may be triggered in the event of
a 7 percent or greater shortfall in petroleum supplies of one or more Participating
Countries. Authority for implementation by the United States of those obliga­
tions is discussed supra at 690.

   144 See supra at 680-84.
   145 This conclusion assumes that the sole purpose for the President's decision to order such allocation would be to
implement a “ subcrisis” decision by the Governing Board imposing mandatory oil sharing requirements, and that
the allocation would therefore be "fo r the purpose of implementation of the obligations of the United States under
the [IEP]," within the meaning of § 251(c)(2), 42 U .S C § 6271(c)(2), quoted supra at n. 134. By the express terms
of that section, the only statutory authonty available to the President in those circumstances would be § 251, which,
as noted above, provides no allocation authority in “ subcrisis” situations. See supra at 694. However, factors taken
into consideration by the IEPGoveming Board in responding to a "subcnsis” situation may, of course, also be taken
into account by the President in his determination whether or how to exercise statutory authorities other than § 2 5 1 ,
such as the IEEPA, together with additional considerations, including the impact of the oil shortage on the security,
foreign policy, and economy of the United States. See, e.g., 50 U S.C . § 1701 We therefore do not suggest that, if
the Governing Board were to impose oil shanng obligations on Participating Countries in a “ subcrisis” situation, the
President could not, independent of that decision, exercise authonty under the IEEPA to require the allocation of
petroleum products, consistent with the specific terms of the IEEPA.


                                                        697
    7. Supply Rights Project

   The supply rights project is a study being undertaken by the Department of
Energy to determine what options, such as import quotas or tariffs, may be
implemented to reduce or eliminate the likelihood that the United States will
incur an allocation obligation if the emergency system is triggered. The project is
being conducted pursuant to functions delegated to the Department of Energy
under the Department of Energy Organization Act, 42 U.S.C. §§ 7101-7375,
and 3 U.S.C. § 301. See Exec. Order No. 11,912, supra.

B. Authority to Fulfill NATO Obligations

   Pursuant to its obligations under the North Atlantic Treaty, 63 Stat. 2241, the
United States may in some circumstances be obligated to participate in distribu­
tion of available oil supplies among members of the North Atlantic Treaty
Organization (NATO) to satisfy the defense needs of NATO during a petroleum
shortage. Two organizations within NATO have responsibility with respect to
petroleum emergencies: (1) the Petroleum Planning Committee, which has the
task of developing plans for the distribution of available oil supplies among
NATO members if there are supply shortages during times of crisis or war; and
(2) the NATO Wartime Oil Organization, which is NATO’s emergency pe­
troleum organization.
   The primary statutory authorities that would allow the President to fulfill
responsibilities to NATO countries include the D PA ,146 the IEEPA,147 the
TW EA ,148 and the Foreign Assistance Act of 1961.149 Some limitation on the
President’s flexibility is imposed by export restrictions imposed by the EAA and
other statutes, which limit the availability of waivers of restrictions on the export
of crude oil pursuant to the North Atlantic Treaty.150 No statutory antitrust or
breach-of-contract defense is available for voluntary participation by U.S. oil
companies in NATO oil planning or sharing activities.151

C. Authority with Respect to Developm ent and Use o f the SPR

   The legal authorities with respect to establishment, filling, and drawdown of
the SPR are discussed supra at 654—656.

   146 See supra at 662-78.
   147 See supra at 680-84.
   148 See supra at n 95.
   149 See supra at n 108
   150 The EAA provides for waiver of export controls on crude oil required by the Act or by other acts only for
exports “ pursuant to a bilateral international oil supply agreement entered into by the United States with such nation
before June 25, 1979, or to any country pursuant to the International Emergency Oil Sharing Plan of the
International Energy A gency,” which would not include exports to fulfill NATO responsibilities 50 U .S.C . app.
§ 2406(d)(3). See supra at 685.
   131 See supra at 66 0 -6 2 , 672. Protection generally would be available, however, for actions by oil companies
required by government orders under those A cts. See, e g ., 50 U .S .C . app. § 2157 (no person shall be held liable for
an act “ resulting directly or indirectly from com pliance” with orders issued pursuant to the DPA), 50 U .S.C .
§ 1702(a)(3) ( “ [n]o person shall be held liable in any court for or w ith respect to anything done or omitted in good
faith in connection with the administration of, o r pursuant to and in reliance on, [the IEEPA], or any regulation,
instruction, o r direction issued under [the IEEPA]” ), 50 U.S C. app. § 5(b)(2) (TWEA)


                                                        698
D . Authority fo r Government Incentives to Encourage Private Petroleum
Product Stocks

   No statutory authority currently exists that would authorize specific govern­
ment incentives, such as federal subsidies, loan guarantees, tax credits, or the
establishment of quasi-govemmental corporations to purchase and hold stocks,
to encourage build-up in private petroleum product stocks. Incentives for the
build-up of such stocks may, of course, be provided as a matter of policy within
statutory constraints, for example, by removing market disincentives for in­
creases in private stocks. Voluntary agreements under the DPA could possibly be
used, consistent with the requirements of that Act, to facilitate the building of
private stocks if necessary to promote the national defense or national defense
preparedness. Participants would receive a limited antitrust defense for their
participation. See supra at 670-72.

E. Authority fo r Reactivation c f the Executive Reserve

  The legal authorities with respect to establishment and activation of the
Executive Reserve are discussed supra at 672-78.

F. Authority fo r Coordination with State and Local Governments

   In response to initiatives at the federal, state, and local levels, most of the states
have taken action to facilitate planning for or responding to energy emergencies.
Cooperation between state and local governments and federal agencies in plan­
ning for energy emergencies is specifically authorized by §§ 201 and 202 of the
EPCA, 42 U.S.C. §§ 6261 & 6262, and by Title II of the EECA, 42 U.S.C.
§§ 8501-8541.
   State energy emergency response statutes, regulations, and plans differ con­
siderably in their scope and applicability. Powers available under state emergen­
cy statutes range from broad grants of authority to state governors under general
state disaster acts152 to specific provisions enumerating actions that may be taken
in response to an energy emergency, such as establishment of allocation, ration­
ing, distribution, and conservation plans,153 and setting up of state agencies to
implement those option plans. State energy emergency contingency plans de­
veloped by several states provide for a range of actions in the event of an energy
emergency, including public information and education programs; incentives to
increase local production of energy; allocation, rationing, and distribution pro­
grams; transportation conservation measures; electricity restraints; and restric­
tions on retail operations or gasoline purchases. The definition of an energy

   152 See. e g . Alaska Stat. §§ 26.23 010-26 23.230(1981); III. Ann. Stat Ch 127 §§ 1101-1127 (1981); Va.
Code §§ 44-146.13-44—146 28 (1981).
   153 See. e.g .. Cal. Public Resources Code §§ 25700-25705 (West 1977); Kan. Stat. Ann §§ 74-6801-09
(1980); Md. Natural Resources Code Ann. § 11-102 (Supp. 1981); Tenn. Code Ann. §§ 5 8 -2 -1 0 1 -5 8 -2 -1 3 2
(1980).

                                                    699
emergency sufficient to trigger implementation of such authorities also differs
from state to state.154
   The major legal issue we address here with respect to the establishment or
implementation of state energy emergency responses is whether or under what
circumstances a state law, regulation, or plan may be subject to challenge on the
ground that it is preempted by federal law or is an undue burden on interstate
commerce. This issue is particularly difficult to analyze in the abstract. There are
no mechanical tests to determine if particular state legislation or regulation is
impermissible. Resolution of that issue depends on a case-by-case comparison of
the applicable federal and state provisions and programs, and an analysis of the
effect of the competing state and federal regulation in a specific fact situation.
Given the diversity of both federal and state authorities related to energy emer­
gency preparedness, it is impossible here to do more than outline the general
principles that should govern that analysis.

    1. Preemption of State Laws and Regulations

   Pursuant to the Supremacy Clause of the Constitution (Art. VI, cl. 2),155 state
laws or regulations may be invalid if they operate in the same field or regulate the
same subjects as federal laws o r regulations. The determination whether par­
ticular state laws or actions taken pursuant to those laws are preempted depends
on the purpose and nature of federal regulation in that field and the interaction of
state regulation with federal regulation. The underlying task is to determine
whether Congress intended, in a particular instance, to preempt state regulation
of the same subject matter. See M alone v. White M otor Corp., 435 U.S. 497, 504
(1978); Retail Clerks v. Schermerhorn, 375 U.S. 96, 103 (1963).
   Occasionally, Congress explicitly defines the extent to which a particular
statute preempts state law. See generally Jones v. Rath Packing Co., 430 U.S.
519, 530-31 (1977). Section 6(b) of the EPAA, for example, provided that a
regulation or order issued under the Act “ shall preempt any provision of any
program for the allocation of crude oil, residual fuel oil, or any refined petroleum
product established by any state or local government if such provision is in
conflict with such regulation or any such order.” 15 U.S.C. § 755(b) (1976)
(expired Sept. 30, 1981). Another example may be found in § 526 of the EPCA,
which provides that:
              No State law or State program in effect on [the date of enact­
           ment of this A ct], or which may become effective thereafter, shall
           be superseded by any provision of subchapter I or II of this chapter
           or any rule, regulation, or order thereunder, except insofar as such
           State law or State program is in conflict with such provision, rule,
           regulation, or order.

  154 Compare Hawaii Rev. Stat Chap. 125C (1976) with Wash Rev. Code § 43.21G (1972); Mont. Code Ann
§§ 9 0 -4 -3 0 1 -3 1 9 (1979), and Tenn. Code A nn. §§ 5 8 -2 -1 0 1 -5 8 -2 -1 3 2 (1980).
  155 “ The Constitution, and the laws of the U nited States . . .;andallTVeaties          shall be the Supreme Law of the
Land.”

                                                          700
42 U.S.C. § 6396.156
   In most cases, however, preemption must be inferred. The general rule is that
stated in Florida Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132 (1963):
             The principle to be derived from our decisions is that federal
           regulation of a field of commerce should not be deemed pre­
           emptive of state regulatory power in the absence of persuasive
           reasons— either that the nature of the regulated subject matter
           permits no other conclusion, or that Congress has unmistakably
           so ordained.
373 U.S. at 142 (citation omitted). This test was reaffirmed in two of the Court’s
 1981 decisions. See Commonwealth Edison v. Montana, 453 U.S. 609, 634
(1981); Chicago & North Western Transportation Co. v. Kalo Brick & Tile C o.,
450 U.S. 311, 317 (1981). Preemption may be found if Congress has occupied an
entire field of interstate commerce, leaving no room for state legislation;157 if the
state legislation “ stands as an obstacle to the accomplishment and execution of
the full purposes and objectives of Congress;” 158 or if state legislation is incon­
sistent with specific provisions of a federal statute or regulation*159
   The clearest examples of state energy emergency laws or regulations that may
be subject to challenge under the preemption doctrine would be laws or regula­
tions that actually conflict with federal statutes or directives. For example, a state
allocation regulation that requires an oil supplier to take actions inconsistent with
effective federal allocation regulations implemented under the EPCA or the DPA
would fall under the Supremacy Clause. A determination whether particular
provisions of state emergency energy laws, regulations, or plans conflict with
federal requirements can be made only by comparing these competing require­
ments. That comparison cannot be made in the abstract. The “ relationship
between state and federal laws” must be considered “ as they are interpreted and
applied, not merely as they are written.” Jones v. Rath Packing C o., supra, 430
U.S. at 526 (citations omitted). Since the scope and effect of both federal and
state regulation in the event of an emergency will depend largely on the circum­
stances of that emergency and the choices made by the appropriate state and
federal officials in response to that emergency, a determination whether par­
ticular state laws or regulations conflict with federal directives in all likelihood
cannot be made unless and until an emergency exists and those authorities are
exercised.
   The basis for a preemption challenge to state laws or regulations would, be
more tenuous if the state enactment did not conflict directly with a particular
   156 Even under statutes such as the EPAA and the EPCA, in which Congress makes its intent express with respect
to the scope of preemption, a further determination must be made on a case-by-case basis as to whether particular
state regulation is “ in conflict w ith” federal provisions. See. e.g ., M obil Oil Corp v. Dubno, 492 F. Supp. 1004 (D
Conn. 1980), Atlantic Richfield Co. v. Tribbitt, 399 A .2d 535, 545—46 (Del Ch 1977), New York State Office o f
Parks <4 Recreation v. Vantage Petroleum Corp., 431 N Y .S.2d779(N Y Sup. Ct. 1980), New England Petroleum
Corp. v. County c f Suffolk, 383 N Y.S.2d 405 (N.Y. App Div. 1976).
   157 See, e.g., Campbell v. Hussey. 368 U.S 297 (1961)
   158 See Hines v. Davidowitz, 312 U S 52, 6 7-68 (1941)
   139See, e g . Jones v Rath Packing Co., 430 U.S. 519 (1977); Warren Trading Post Co, v Arizona Tax
Commission, 380 U.S 685 (1965).


                                                        701
federal directive, but rather conflicted only with a general federal policy. Re­
cently, in Commonwealth Edison Co. v. Montana, supra, the Supreme Court
conceded the power companies’ point that the EPCA and the FUA were intended
to encourage the use of coal. It nevertheless rejected their argument that this
purpose preempted a severance tax imposed by Montana on coal mined on
federal land, saying:
           [w]e do not . . . accept appellants’ implicit suggestion that these
           general statements demonstrate a congressional intent to preempt
           all state legislation that may have an adverse impact on the use of
           coal. . . . In cases such as this, it is necessary to look beyond
           general expressions of ‘national policy’ to specific federal statutes
           with which the state law is claimed to conflict.
453 U.S. at 633-34 (citations om itted).160 Particularly if the state statute is “ an
exercise of ‘historic police power of the States,” ’ which would include most state
energy emergency laws and regulations, the Supreme Court has refused to find
preemption “ unless that was the ‘clear and manifest purpose of Congress.’”
Florida Lime & Avocado Growers, Inc., supra, 373 U.S. at 146, quoting Rice v.
Santa Fe Elevator Corp., 331 U .S. 218, 230 (1947). The congressional mandate
must be “ unam biguous,” Florida Lime & Avocado Growers, supra, 373 U.S. at
147, and “ compelling.” New York Telephone C o. v. New York State Department
c f Labor, 440 U.S. 519, 540 (1979).
    In the absence of a relatively direct conflict between state and federal direc­
tives, we believe the statutory authorities available to the President to deal with an
energy emergency probably would not be interpreted to contain an “ unam­
biguous” and “ compelling” mandate to preempt state energy emergency provi­
sions. State laws or regulations are most likely to be vulnerable to a preemption
challenge under either the EPCA or the DPA.161 As noted above, the EPCA
specifically saves from preemption all state laws and regulations except those that
are in conflict with federal directives. Although the DPA does not contain a
comparable savings provision, the breadth of the authorities available to the
President under the DPA belies any argument that Congress intended to “occupy
the field.” The standby authorities provided in the DPA could be invoked in
practically any area of the economy, and therefore it is highly unlikely that
Congress intended that the states could not act at all in this broad area merely
because the President was given broad but discretionary powers under the DPA.
That conclusion, however, will depend ultimately on the facts of a particular
situation.

   160 However, a particular statutory scheme and legislative history could demonstrate that Congress intended to
establish uniform national standards or regulations that would foreclose different or more stringent state require­
ments In that event, state regulation would fall, even if no direct conflict existed between state and federal
requirements See, e .g ., Ray v. Atlantic Richfield Co., 435 U .S. 151, 163-64 (1978)
   161 M ost of the other statutory authorities, as described in F^rt 1, deal with subjects that are generally outside the
scope of a state's authority to regulate, such as exports and imports See, e g , § 232 of the TEA, 19 U .S.C. § 1862
(supra at 678-80); § 203 of the IEEPA, 50 U S.C . § 1702 (supra at 680-82); § 7(a) of the EAA, 50 U S C. app.
§ 2406(a) (supra at 683-84). It is possible, o f course, that a particular situation may present a preemption question
under statutory authorities other than the EPCA or the DPA.


                                                          702
  2. Burden on Interstate Commerce

   A separate question is whether or under what circumstances state laws,
regulations, or plans may be subject to challenge under the “ negative implica­
tion” of the Commerce Clause of the Constitution (Art. I, § 8, cl. 2).162 Even in
the absence of federal regulation, a state law or regulation may be unconstitu­
tional because it creates an undue burden on interstate commerce. See, e.g .,
Hughes v. Oklahoma, 441 U.S. 322 (1979). However, not all state actions that
regulate aspects of interstate commerce are unconstitutional. Determining the
validity of particular state statutes or regulations that may affect interstate
commerce requires a careful inquiry:

        Where the statute regulates evenhandedly to effectuate a legiti­
        mate local public interest, and its effects on interstate commerce
        are only incidental, it will be upheld unless the burden imposed
        on such commerce is clearly excessive in relation to the putative
        local benefits. If a legitimate local purpose is found, then the
        question becomes one of degree. And the extent of the burden that
        will be tolerated will of course depend on the nature of the local
        interest involved, and on whether it could be promoted as well
        with a lesser impact on interstate activities.

Pike v. Bruce Church, Inc., 397 U.S. 137, 142 (1970) (citation omitted).
   Although this inquiry necessarily depends on the particular facts presented, as
a general matter state laws or regulations that would allow a state to enhance its
petroleum supply to the detriment of other states, for example, by an allocation
scheme or export restriction, would have to be carefully scrutinized. The Su­
preme Court has repeatedly struck down, as violative of the Commerce Clause,
state statutes that “ mandat[e] that its residents be given a preferred right of
access, over out-of-state consumers, to natural resources located within its
borders or to the products derived therefrom.” New England Power Co. v. New
Hampshire, 455 U.S. 331 (1982), citing Hughes v. Oklahoma, supra, 441 U.S.
322 (1979); Pennsylvania v. West Virginia, 262 U.S. 553 (1923); West v. Kansas
Natural G as Co., 221 U.S. 229 (1911); Philadelphia v. New Jersey, 437 U.S.
617, 627 (1978). Most recently, in Sporhase v. Nebraska, 458 U.S. 941 (1982),
the Court held unconstitutional a Nebraska statute conditioning export of ground­
water from the state on reciprocal treatment from the receiving state.
   In Sporhase, however, the Court also suggested that not every restriction
imposed by a state on the export of its natural resources is necessarily unconstitu­
tional. The Court noted that:

        [A] State’s power to regulate the use of water in times and places of
        shortage for the purpose of protecting the health of its citizens—
        and not simply the health of its economy— is at the core of its

 162 “ The Congress shall have the power   [t]o regulate commerce . . . among the several states."


                                               703
           police power. For Commerce Clause purposes, we have long
           recognized a difference between economic protectionism, on the
           one hand, and health and safety regulation, on the other.
458 U.S. at 956 (citation omitted). If the Nebraska statute in question had been
“ narrowly tailored to the conservation and preservation rationale,” the Court
indicated it might not have found a constitutional objection. Id. at 958.163
Therefore, it may be possible that a state could constitutionally impose some
restrictions on the export or allocation of petroleum products to protect the health
of its citizens in times of an emergency energy shortage if the restrictions were
narrowly tailored to serve legitimate state preservation and conservation pur­
poses. Any such statutes, however, would have to be subject to “ the ‘strictest
scrutiny’ reserved for facially discriminatory legislation.” Id., quoting Hughes v.
Oklahoma, supra, 441 U.S. at 337.
   State laws or regulations that do not discriminate in favor of the state’s own
producers or consumers would not necessarily present the same facial constitu­
tional objection, but may nonetheless be subject to challenge under the Com­
merce Clause. For example, if the regulation places unreasonable barriers to the
flow of goods across state lines,164 imposes price controls or other regulation
directly on interstate transactions,165 or poses a threat of multiple, inconsistent
burdens because of similar, conflicting regulation by other states, it would be
vulnerable to a constitutional challenge.166 State measures designed to deal with
energy emergencies that are strictly local in scope and effect and are clearly
linked to preservation of the health and safety of the citizens of the state, would
probably withstand constitutional scrutiny. A determination whether particular
state laws or regulations would be vulnerable to challenge on the ground that they
unconstitutionally burden interstate commerce can be made, however, only on a
case-by-case basis.

G. Authority fo r Public Information Activities

   A number of federal statutes charge the Department of Energy with specific
responsibility and authority to gather and publish information relevant to energy
supplies and energy emergency preparedness activities. See, e.g., 42 U.S.C.
§ 6361 (b) (Secretary of Energy directed to develop a public education program to
encourage energy conservation and efficiency); 15 U.S.C. §§ 772, 796 (Secre­

   163 The scope o f this potential exception to the Court’s otherwise consistent holdings that a state may not
constitutionally restrict its natural resources to its own citizens might conceivably be limited by the Court to
restrictions on the export o r use of water In “ balancing” the state’s interests that might justify otherwise
discrim inatory legislation, the Court gave some weight lo historic claims of state “ ownership” of water within its
borders. The Court made clear that such claims are based on a “ legal fiction,” but noted that they may be “ more
substantial than claims o f public ownership o f other natural resources.” 458 U S at 951, 956-57. It is unclear,
therefore, w hether the narrow exception recognized by the Court would be extended to restrictions on other types of
natural resources.
   164 See, e .g ., Hughes v Alexandria Scrap C o r p , 426 U S. 794, 803 (1976)
   165 See, e .g .. Public Utilities Comm'n v Attleboro Steam & Electric C o., 273 U.S 83 (1927)
   166 See, e .g ., Southern Pacific Co v Arizona, 325 U .S. 761 (1945).


                                                       704
tary of Energy authorized to request, acquire and collect energy information);167
42 U.S.C. § 7135 (establishment of Energy Information Administration); 42
U.S.C. § 8511(e) (Secretary of Energy directed to publish levels of consumption
for targeted energy sources under the EECA). Other public information activities
may be undertaken, on a formal or informal basis, in order to carry out functions
delegated to the Department of Energy by statute or executive order. See, e .g ., 42
U.S.C. § 7101 et seq.; Exec. Order No. 12,038, 3 C.F.R. 136 (1978); Exec.
Order No. 11,912, supra.

                  III. TViggers for Exercise of Statutory Authorities

   Section 272(a)(3)(B) of the EPCA, as added by § 3 of the EEPA, provides that
this Memorandum of Law should distinguish among three types of situations that
could trigger a presidential exercise of authority to deal with a severe petroleum
shortage, viz:

          (i)   situations involving limited or general war, international
                tensions that threaten national security, and other Presiden­
                tially declared emergencies;
          (ii) events resulting in activation of the international energy
                program; and
          (iii) events or situations less severe than those described in
                clauses (i) and (ii).

As described in Part I with respect to each statutory authority, the circumstances
that provide a basis for exercise of a particular authority differ from statute to
statute, and in some cases, among provisions of the same statute. Many of those
circumstances overlap. In any particular emergency situation facts may justify
action under a number of those statutes. Consequently, the President’s authority
cannot be subdivided neatly into the three categories listed, and an attempt to do
so with any degree of certainty is inevitably somewhat misleading. Each statute
must be considered on its own terms and in light of its legislative history and the
facts of a given emergency. However, in order to comply fully with the intent of
§ 272(a), a rough categorization of the statutory authorities discussed in Part I is
provided below. This categorization is not intended in any way to modify or add
to the description of those authorities in Part I.

A . Situations Involving War, International Tensions That Threaten National
Security, and Other Presidentially Declared Emergencies

  We have included, within the category of authorities that could be used in the
enumerated factual situations, provisions that by their terms authorize the Presi­

   167 Functions originally delegated under those provisions to the Administrator of the FederaJ Energy Administra­
tion have been transferred to the Secretary of Energy. See 42 U S C § 7151(a).


                                                     705
dent to act in the interests of promoting the national defense and national security
of the United States:168
           Defense Production Act, 50 U.S.C. app. §§ 2071(a) & (b), 2158,
             2160
           Trade Expansion Act, 19 U.S.C. § 1862
           International Emergency Economic Powers Act, 50 U .S.C .
              § 1702
           Trading with the Enemy Act, 50 U.S.C. app. § 5
           Export Administration Act of 1979, 50 U.S.C. app. § 2406
           Outer Continental Shelf Lands Act, 43 U.S.C. § 1341(b)
           Magnuson Act, 50 U.S.C. § 191

B. Events Resulting in Activation c f the International Energy Program

   We construe the category described as “ events resulting in activation of the
International Energy Program” to encompass authorities that are expressly
contingent on activation of the IEP emergency system in the event of a 7 percent
oil shortage, in accordance with Chapter IV of the IEP Agreement. We do not
include in this category other statutory authorities that may be relevant to
participation by the United States in the IEP, but that do not necessarily depend on
activation of the IEP emergency system:
           Energy Policy and Conservation Act, 42 U.S.C. §§ 6271,6272169

C. Less Severe Events o r Situations

   Included within this category are additional provisions that authorize presiden­
tial or executive action in situations other than those necessarily involving the
national defense or security, or requiring activation of the IEP emergency system:
           Energy Policy and Conservation A ct, 42 U .S.C . §§ 6212, 6214,
             6231-6241, 6261-6262
           Defense Production Act, 50 U.S.C. app. § 2071(c)
           Emergency Energy Conservation Act, 42 U.S.C. §§ 8501-8541
           Export Administration Act, 50 U.S.C. app. § 2406
           Powerplant and Industrial Fuel Use Act, 42 U.S.C. § 8374(b)
           Public Utility Regulatory Policies Act, 15 U.S.C. § 717z
           Federal Power Act, 16 U .S.C . §§ 824a(c), 824i, 824j
           Natural Gas Act, 15 U.S.C. §§ 717b, 717f
           Natural Gas Policy Act, 15 U.S.C. §§ 3361, 3363

   168 Inclusion in this category of particular statutory authorities that do not, by their terms, require a presidential
declaration o f a national emergency, should not be construed to suggest that any such declaration would be a
prerequisite for exercise of authority under that statute, or that exercise of that authority would be subject to the
NEA. See supra at n.78.
   169 As described supra at 5 8 -5 9 , § 252, 4 2 U .S.C . § 6272, and the implementing regulations. Voluntary
Agreement, and Plan o f Action permit limited information exchange by companies prior to activation of the IEP
em ergency system.

                                                          706
        Mineral Lands Leasing Act, 30 U.S.C. § 192
        Outer Continental Shelf Lands Act, 43 U.S.C. § 1341(b)
        Interstate Commerce Act, 49 U.S.C. §§ 10928, 11123
        Clean Air Act, 42 U.S.C. § 7410(0
        Disaster Relief Act, 42 U.S.C. §§ 5145, 5146
        Foreign Assistance Act of 1961, 22 U.S.C. §§ 2346, 2357, 2393

                                 IV. Conclusion

   In conclusion, it is important to emphasize again that the discussion in this
Memorandum of the statutory authorities that may be available to the President in
the event of a petroleum emergency cannot possibly be exhaustive or entirely
authoritative, because the nature and extent of that authority will necessarily
differ depending on the factual situation presented by an actual petroleum
shortage. Many of the legal issues raised with respect to the President’s authority
therefore cannot be fully resolved in the abstract. Within that significant con­
straint, we have attempted here to discuss as fully as possible each of the statutory
authorities that we believe may be relevant in a future petroleum emergency, and
to address specific legal issues raised by Congress during its consideration of § 3
of the EEPA. Consistent with the terms of that section, we hereby submit this
Memorandum of Law, for transmission by the President to Congress.

                                              T heodore    B.   O lson
                                           Assistant Attorney General
                                            Office c f Legal Counsel




                                        707